                Case 2:19-bk-54063                 Doc 1                    Filed 06/20/19 Entered 06/20/19 13:42:56                 Desc Main
                                                                            Document     Page 1 of 54


     United States Bankruptcy Court for the:

     ____           District of   ___ _




     Case number (If known):      __________
                                                                  __.,
                                                                       �
                                                                      Chapter you are filing under:
                                                                                 hapter7
                                                                                Chapter11
                                                                            0   Chapter12
                                                                            0   Chapter13




Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy                                                                                           12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
{if known). Answer every question.



f§fi            Identify Yourself

                                        About Debtor 1:                                               About Debtor 2 {Spouse Only in a Joint Case):

1.     Your full name

       Write the name that is on your
       government-issued picture
       identification (for example,
                                        Fi   �me                                                      First name

       your driver's license or              l_;e_'()S e.
       passport).                       Middlename                                                    Middlename

       Bring your picture                    l o.-\\-la n
       identification to your meeting   Lastname                                                      Last name

       with the trustee.
                                        Suffix (Sr., Jr., II,   Ill)                                  Suffix (Sr., Jr.,   II, Ill)




2.    All other names you
      have used in the last 8
                                        'lo lcuxlCA
                                        First name                     ,,         •
                                                                                                      Firstname
      years

       Include your married or
                                             Def\\2:£                                                 Middle name
       maiden names.
                                                                                                      Lastname




                                                                                                      Firstname



                                        Middlen   �\b on                                              Middlename



                                        Lastname                                                      Lastname




3.    Only the last 4 digits of
      your Social Security
                                        XXX     -XX        - Q_ -'                    9__ C)___       XXX         XX-         --------
      number or federal                 OR                                                            OR
      Individual Taxpayer
      Identification number             9xx -XX                 --------                              9xx -XX                --------
       (ITIN)


Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                             page 1
                 Case 2:19-bk-54063                Doc 1         Filed 06/20/19 Entered 06/20/19 13:42:56                                 Desc Main
                                                                 Document     Page 2 of 54

    Debtor 1                                                                                      Case number (If known),______________




                                       About Debtor 1:                                                  About Debtor 2 (Spouse Only In a Joint Case):


'
    4.    Any business names
          and Employer                �        have not used any business names or EINs.                Cl     I have not used any business names or EINs.

          Identification Numbers
          (EIN) you have used in
          the last 8 years             Business name                                                    Business name

          Include trade names and
          doing business as names
                                       Business name                                                    Business name



                                                                                                              -
                                       EIN                                                              EIN


                                                                                                              -
                                       EIN                                                              EIN




    s.    Where you live                                                                                If Debtor 2 lives at a different address:




                                      d'30lD \hin-erva A\JR.
                                       Number           Street                                          Number          Street




                                                                                                        City                                     State    ZIP Code



                                                                                                        County


                                       If your mailing address is different from the one                If Debtor 2's mailing address is different from
                                       above, fill it in here. Note that the court will send            yours, fill it in here. Note that the court will send
                                       any notices to you at this mailing address.                      any notices to this mailing address.




                                       Number           Street                                          Number          Street



                                       P.O. Box                                                         P.O. Box



                                       City                                    State   ZIP Code         City                                     State    ZIP Code




i 6.      Why you are choosing         Check one:                                                       Check one:
          this district to file for
          bankruptcy                  � ·er the last 180 days before filing this petition,              CJ     Over the last 180 days before filing this petition,
                                      �ave lived in this district longer than in any                          I have lived in this district longer than in any
                                              other district.                                                 other district.

                                       Cl    I have another reason. Explain.                            Cl    I have another reason. Explain.
                                              (See 28 U.S.C. § 1408.)                                         (See 28 U.S.C. § 1408.)




         Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                       page 2
             Case 2:19-bk-54063              Doc 1       Filed 06/20/19 Entered 06/20/19 13:42:56                                       Desc Main
                                                         Document     Page 3 of 54

Debtor   1                                                                                    Case number (If known),
                                                                                                                    _______ ______




              Tell the Court About Your Bankruptcy Case



7.    The chapter of the            Check one. (For a brief description   of each, see Notice Required by 11 U.S. C.§ 342(b) for Individuals Filing
                                    for Bankruptcy (Form 2010)). Also,    go to the top of page 1 and check the appropriate box.

                                   )!:$
      Bankruptcy Code you
      are choosing to file
                                         hapter7
      under
                                    D Chapter 11

                                    D Chapter 12

                                    D Chapter 13


a.    How you will pay the fee      D I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                       local court for more details about how you may pay. Typically, if you are paying the fee
                                       yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                       submitting your payment on your behalf, your attorney may pay with a credit card or check
                                       with a pre-printed address.


                                    D I need to pay the fee in installments. If you choose this option, sign and attach the
                                       Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).


                                  \a1 request that my fee be waived (You may request this option only if you are filing for Chapter7.
                                  /'f3y law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                       less than 150% of the official poverty line that applies to your family size and you are unable to
                                       pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                       Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.



9.     Have you filed for
      bankruptcy within the
                                  �No
      last 8 years?                 D Yes.    District                               When                         Case number
                                                                                             MM/ DD/YYYY

                                              District                               When                         Case number
                                                                                             MM/ DD/YYYY

                                              District                               When                         Case number
                                                                                             MM/ DD/YYYY




10.   Are any bankruptcy          �0
      cases pending or being
      filed by a spouse who is      D Yes.    Debtor                                                              Relationship to you

      not filing this case with               District                               When                         Case number, if known
      you, or by a business                                                                  MM/DD /YYYY
      partner, or by an
      affiliate?
                                              Debtor                                                              Relationship to you

                                              District                               When                         Case number, if known
                                                                                             MM/DD/YYYY




11.   Do you rent your              D No. Go to line 12.
      residence?                  � �  es.     our landlor-9 obtained an eviction judgment against you?

                                           rn:�· Go to line 12.
                                              D Yes. Fill out Initial Statement About an Eviction Judgment Against        You   (Form 101A) and file it as
                                                part of this bankruptcy petition.




     Official Form 101                       Voluntary Petition for Individuals Filing for Bankruptcy                                         page 3
            Case 2:19-bk-54063                   Doc 1       Filed 06/20/19 Entered 06/20/19 13:42:56                                Desc Main
                                                             Document     Page 4 of 54

Debtor 1                                                                                           Case number(lf-wn),
                                                                                                                     _____ ______ ___




             Report About Any Businesses You Own as a Sole Proprietor



12. Are you a sole proprietor        }.a:l   o. Go to Part4.
    of any full-:. or part-time
                                      [J Yes.
                                '

    business?                                    Name and location of business

    A sole proprietorship is a
    business you operate as an
                                                 Name of business, if any
    individual, and is not a
    separate legal entity such as
    a corporation, partnership, or
                                                 Number      Street
    LLC.
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach it
    to this petition.
                                                  City                                                                   ZIP Code


                                                 Check the appropriate box to describe your business:

                                                 [J   Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                 [J   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                 [J   Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                 [J   Commodity Broker (as defined in 11 U.S.C. § 101 (6))

                                                 [J   None of the above



13. Are you filing under              If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                 can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and               most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                      any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    are you a small business
    debtor?
                                      [J   No.   I am not filing under Chapter 11.
    For a definition of small
    business debtor, see              [J   No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    11 u.s.c. § 101(510).                        the Bankruptcy Code.

                                      [J   Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                Bankruptcy Code.



             Report If Yqu �wn or Ha_!e Any Hazardous Property or Any Property That Needs Immediate Attention
                                _


14. Do you own or have any           �0
    property that poses or is
    alleged to pose a threat          [J Yes.     What is the hazard?

    of imminent and
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs
                                                  If immediate attention is needed, why is it needed? -------
    immediate attention?
   For example, do you own
   perishable goods, or livestock
   that must be fed, or a building
   that needs urgent repairs?

                                                  Where is the property?    -------


                                                                            Number        Street




                                                                            City                                             State   ZIP Code


 Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                   page4
            Case 2:19-bk-54063                 Doc 1        Filed 06/20/19 Entered 06/20/19 13:42:56                                     Desc Main
                                                            Document     Page 5 of 54

Debtor 1                                                                                            Case number (ffknown),
                                                                                                                         __________ _ ___




             Explain Your Efforts to Receive a Briefing About Credit Counseling


                                      About Debtor 1:                                                      About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether
    you have received a
    briefing about credit             You must check one:                                                  You must check one:
    counseling.
                                      �I received a briefing from an approved credit                       0 I received a briefing from an approved credit
                                      rcounseling agency within the 180 days before I                          counseling agency within the 180 days before I
   The law requires that you           filed this_ bankruptcy petition, and J received a                       filed this bankruptcy petition, and I received a
   receive a briefing about credit
                                                                                          �


                                       certificate qf_ completion:                                             certificate of completion.
   counseling before you file for
                                          Attach a copy of thecertificate and the payment                      Attach a copy of the certificate and the payment
   bankruptcy. You must
                                          plan, if any, that you developed with the agency.                    plan, if any, that you developed with the agency.
    truthfully check one of the
    following choices. If you
                                      0 I received a briefing from an approved credit                      0 I received a briefing from an approved credit
    cannot do so, you are not
                                          counseling agency within the 180 days before I                       counseling agency within the 180 days before I
    eligible to file.
                                          filed this bankruptcy petition, but I do not have a                  filed this bankruptcy petition, but I do not have a
                                          certificate of completion.                                           certificate of completion.
    If you file anyway, the court
                                          Within 14 days after you file this bankruptcy petition,              Within 14 days after you file this bankruptcy petition,
    can dismiss your case, you
                                          you MUST file a copy of the certificate and payment                  you MUST file a copy of the certificate and payment
    will lose whatever filing fee
                                          plan, if any.                                                        plan, if any.
    you paid, and your creditors
    can begin collection activities   0 I certify that I asked for credit counseling                       0 I certify that I asked for credit counseling
    again.                                services from an approved agency, but was                            services from an approved agency, but was
                                          unable to obtain those services during the 7                         unable to obtain those services during the 7
                                          days after I made my request, and exigent                            days after I made my request, and exigent
                                          circumstances merit a 30-day temporary waiver                        circumstances merit a 30-day temporary waiver
                                          of the requirement.                                                  of the requirement.

                                          To ask for a 30-day temporary waiver of the                          To ask for a 30-day temporary waiver of the
                                          requirement, attach a separate sheet explaining                      requirement, attach a separate sheet explaining
                                          what efforts you made to obtain the briefing, why                    what efforts you made to obtain the briefing, why
                                          you were unable to obtain it before you filed for                    you were unable to obtain it before you filed for
                                          bankruptcy, and what exigent circumstances                           bankruptcy, and what exigent circumstances
                                          required you to file this case.                                      required you to file this case.

                                          Your case may be dismissed if the court is                           Your case may be dismissed if the court is
                                          dissatisfied with your reasons for not receiving a                   dissatisfied with your reasons for not receiving a
                                          briefing before you filed for bankruptcy.                            briefing before you filed for bankruptcy.
                                          If the court is satisfied with your reasons, you must                If the court is satisfied with your reasons, you must
                                          still receive a briefing within 30 days after you file.              still receive a briefing within 30 days after you file.
                                          You must file a certificate from the approved                        You must file a certificate from the approved
                                          agency, along with a copy of the payment plan you                    agency, along with a copy of the payment plan you
                                          developed, if any. If you do not do so, your case                    developed, if any. If you do not do so, your case
                                          may be dismissed.                                                    may be dismissed.
                                          Any extension of the 30-day deadline is granted                      Any extension of the 30-day deadline is granted
                                          only for cause and is limited to a maximum of 15                     only for cause and is limited to a maximum of 15
                                          days.                                                                days.

                                      0 I am not required to receive a briefing about                      0 I am not required to receive a briefing about
                                          credit counseling because of:                                        credit counseling because of:

                                          0 Incapacity.      I have a mental illness or a mental               0 Incapacity.      I have a mental illness or a mental
                                                             deficiency that makes me                                             deficiency that makes me
                                                             incapable of realizing or making                                     incapable of realizing or making
                                                             rational decisions about finances.                                   rational decisions about finances.

                                          0 Disability.      My physical disability causes me                  0 Disability.      My physical disability causes me
                                                             to be unable to participate in a                                     to be unable to participate in a
                                                             briefing in person, by phone, or                                     briefing in person, by phone, or
                                                             through the internet, even after I                                   through the internet, even after I
                                                             reasonably tried to do so.                                           reasonably tried to do so.

                                          0 Active duty.     I am currently on active military                 0 Active duty.     I am currently on active military
                                                             duty in a military combat zone.                                      duty in a military combat zone.

                                          If you believe you are not required to receive a                     If you believe you are not required to receive a
                                          briefing about credit counseling, you must file a                    briefing about credit counseling, you must file a
                                          motion for waiver of credit counseling with the court.               motion for waiver of credit counseling with the court.




  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                         page 5
            Case 2:19-bk-54063               Doc 1       Filed 06/20/19 Entered 06/20/19 13:42:56                                   Desc Main
                                                         Document     Page 6 of 54

Debtor 1                                                                                       Case number (If known)
                                                                                                                    ______ _______
                                                                                                                                  _




              Answer These Questions for Reporting Purposes


                                    16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do                as jncurr�:�d �y an individual primarily for a personal, family, or household purpose."
    you have?
                                       &o. Go to line 16b.
                                       £!' es. Go to line 17.
                                    16b.   Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.

                                           0 No. Go to line 16c.
                                           0 Yes. Go to line 17.

                                    16c. State the type of debts you owe that are not consumer debts or business debts.




11. Are you filing under
    Chapter 7?        ·
                                    0 No. I am not filing under Chapter 7. Go to line 18.

    Do        stimate that after
           yo� �                   )ti Yes. administrative
                                            I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
                                                           expenses are paid that funds will be available to distribute to unsecured creditors?
    any exempt property is
    excluded and          '
    administrative expenses
                                           )1;1   No

    are paid. that funds will be              0 Yes
    available for distribution
    to unucured.creditors?

18. How many creditors do          �1-49                                   0 1,000-5,000                                0 25,001-50,000
    you estimate that you           0 50-99                                0 5,001-10,000                               0 50,001-100,000
    owe?                            0 100-199                              0 10,001-25,000                              0 More than 100,000
                                    0 200-999

19. How much do you                )1($0-$50,000                           0   $1,000,001-$10 million                   0   $500,000,001-$1 billion
    estimate your assets to        .$50,001-$100,000                       0   $10,000,001-$50 million                  0   $1,000,000,001-$10 billion
    be worth?                       0 $100,001-$500,000                    0   $50,000,001-$100 million                 0   $10,000,000,001-$50 billion
                                    0 $500,001-$1 million                  0   $100,000,001-$500 million                0   More than $50 billion

20. How much do you                 0 $0-$50,000                           0   $1,000,001-$10 million                   0   $500,000,001-$1 billion
    estimate your liabilities      Xsso.oo1-$1oo.ooo                       0   $10,000,001-$50 million                  0   $1,000,000,001-$10 billion
    to be"?                         0 $100,001-$500,000                    0   $50,000,001-$100 million                 0   $10,000,000,001-$50 billion
                                    0 $500,001-$1 million                  0   $100,000,001-$500 million                0   More than $50 billion
f§fl Sign Below
                                    I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                             correct.

                                    If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                    of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                    under Chapter 7.

                                    If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                    this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                    I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.




                                                                                                   J(
                                                                                                        Signature of Debtor 2


                                                                                                        Executed on     ------­



                                                                                                                        MM I DD    /YYYY


  Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                      page 6
           Case 2:19-bk-54063             Doc 1         Filed 06/20/19 Entered 06/20/19 13:42:56                                 Desc Main
                                                        Document     Page 7 of 54

Debtor 1                                                                                   Case number (If known),
                                                                                                                 ______________




                                I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are
                                to proceed under Chapter7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one              available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented      knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                                                                                     Date
                                   Signature of Attorney for Debtor                                                  MM         DD   /YYYY




                                   Printed name




                                   Firm name




                                   Number      Street




                                   City                                                             State            ZIP Code




                                   Contact phone   ------                                           Email address




                                   Bar number                                                       State




 Official Form 10 1                       Voluntary Petition for Individuals Filing for Bankruptcy                                       page 7
           Case 2:19-bk-54063            Doc 1         Filed 06/20/19 Entered 06/20/19 13:42:56                             Desc Main
                                                       Document     Page 8 of 54

Debtor 1                                                                                  Case number (if known)'------




For you if you are filing this    The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an             should understand that many people find it extremely difficult to represent
                      ·


attorney                          themselves successfully. Because bankruptcy has long-term financial and legal
                                  consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney,   you do not         To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file                      technical, and a mistake or inaction may affect your rights. For example, your case may be
         . this page."
               \-     .           dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                  hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                  firm if your case is selected for audit. If that happens, you could lose your right to file another
                                  case, or you may lose protections, including the benefit of the automatic stay.

                                  You must list all your property and debts in the schedules that you are required to file with the
                                  court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                  in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                  property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                  also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                  case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                  cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                  Bankruptcy fraud is a serious crime; you could be fined and Imprisoned.

                                  If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                  hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                  successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                  Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                  be familiar with any state exemption laws that apply.


                                  Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                  consequences?

                                  0     No
                                 )Q     Yes

                                  Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                  inaccurate or incomplete, you could be fined or imprisoned?

                                  0     No
                                 )o
                                 �:
                                         es

                                             u pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?


                                  1:1   Yes. Name of Person                                                                                .
                                               Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




                                  By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                  have ead a           und                           am aware that filing a bankruptcy case without an
                                  atto    ey                                       r property if I do not properly handle the case.




                                                                                                   Signature of Debtor 2


                                                                                                   Date
                                                                                                                    MMI DD IYYYY

                                                                                                   Contact phone


                                  Cell phone                                                       Cell phone


                                  Email address\_
                                                   I
                                                    )/ a f"h u'"'(il440/( (}}"\:)                  Email address




  Official Form 101                       Voluntary Petition for Individuals Filing for Bankruptcy                                    pageS
            Case 2:19-bk-54063                              Doc 1      Filed 06/20/19 Entered 06/20/19 13:42:56                                       Desc Main
                                                                       Document     Page 9 of 54

   Fill in thts mformation to identify your case:



                                                                                      las: Name

   Debtor 2
   (Spouse, 1f f1ling)   F1'st Nare                                                   :as: Naf"T'e


   United States Bankruptcy Court for the          _____         District of   _____




   Case number
                                                                                                                                                      0
                         ------�-----

    (If known)                                                                                                                                            Check if this is an
                                                                                                                                                          amended filing




  Official Form 107
  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                   04/19

  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
  number (if known). Answer every question.



                     Give Details About Your Marital Status and Where You Lived Before



   1.   What is your current marital status?


        D    Married

        �        ot married



   2. During the last 3 years, have you lived anywhere other than where you live now?

        �0
        D    Yes. List all of the places you lived in the last 3 years. Do not 1nclude where you live now.


                 Debtor 1:                                                     Dates Debtor 1            Debtor 2:                                         Dates Debtor 2
                                                                               lived there                                                                 lived there



                                                                                                          D   Same as Debtor 1                            D   Same as Debtor 1



                                                                               From                                                                           From
                  Number              Street                                                                  Number   Street
                                                                               To                                                                             To




                 City                               State   ZIP Code                                          City               State   ZIP Code



                                                                                                         D    Same as Debtor 1                            D   Same as Debtor 1



                                                                               From                                                                           From
                 Number               Street                                                                  Number   Street
                                                                               To                                                                             To




                  C1ty                              State   ZIP Code                                                             State     ZIP Code




   3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?                      (Community property
        states and territories           include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin. )

        )(}      o

        D    Yes. Make sure you fill out          Schedule H. Your Codebtors ( Official              Form 106H).




                  Explain the Sources of Your Income

Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 1
           Case 2:19-bk-54063                         Doc 1     Filed 06/20/19 Entered 06/20/19 13:42:56                                            Desc Main
                                                               Document      Page 10 of 54

Debtor 1                                                                                                     Case number v 1<nawn',




  4   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
                                                                                                   u
      Fill in the total amount of 1ncome you received from all JObs and all bus1nossos, 1 ncl d1 n g part-t1me act1v1t1es.
      If you are filing     a jo1nt case and you have income that you receive together. I 1st it only once under Debtor 1
      0    No

      �    Yes.   Fill m the details.

                                                            Debtor   1                                                 Debtor2

                                                            Sources of income                Gross income              Sources of income                Gross income
                                                            Check all that apply.            (before deductions and    Check all that apply.            (before deductions and
                                                                                             exclusions )                                               excl us1ons)


            From January 1 of current year until
                                                            $-    wages, coMmiSSions,                                   :J   Wages, commiSSions,
                                                                  bonuses. t1ps                                              bonuses, t1ps          $_______
            the date you filed for bankruptcy:
                                                              0   Operat�ng a business                                  0    Operat•ng a bus1ness




            For last calendar year:
                                                           ')i!.. wages. commissions,                                   0    Wages, commJssions,


                            1 to December 31, 20 J <&
                                                                  bonuses, tips                                              bonuses, t1ps
                                                                                                                                                    $ ______
            (January                                      ) 0     Operating a bus1ness                                  0    Operating a bus1ness
                                               yyyy




            For the calendar year before that:
                                                           P.     wages, comm1SS1ons,                                   0    Wages. commiSSions,



                            1 to December 31.2J>J 7
                                                                  bonuses, lips                                              bonuses, tips
                                                                                                                                                    $ _______
            (January                                          0   Operating a bus1ness                                  0    Operat1ng a business
                                               YYYY




  5   Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
      unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
      gambling and lottery winnings. If you are filing a Joint case and you have 1ncome that you received together, list it only once under Debtor                   1.
      List each source and the gross income from each source separately. Do not include income that you l1sted in ine 4.              l
      0    No

      �     es. Fill   in   the details.




                                                            Sources of income                Gross Income from           Sources of Income          Gross income from
                                                            Describe below.                  each source                 Describe below.            each source
                                                                                             (before deductions and                                 (before deductions and
                                                                                             exclusions)                                            exclusions)




            From January 1 of current year until           <:h:\d S.�s S�l.oo                                                                       $
            the date you filed for bankruptcy:
                                                                                         $ ______                                                   $.______
                                                                                             _______ -------
                                                                                                                      -------




                                                                                         $
                                                                                                                                                    $_______


            For last calendar year:                       Ch/ Jd         sup(<ff s l/ •� .                  <> o                                    $
            (January 1       to   December   31, �)                                      $ ______                                                   $ ___________
                                               YYYY
                                                                                         $ ______                                                   $_________



            For the calendar year before that:            ch./IJ supp£+ L/0 (J           $             ..   06                                      s _ _ _ _ __
            (January 1       to December     31.2017)                                    $ -------                                                  $__ _____
                                                                                                                                                                          _
                                                                                                                                                                           _

                                               yyvy
                                                                                         $__________                                                $. _ _ _ _ __




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 2
           Case 2:19-bk-54063                      Doc 1     Filed 06/20/19 Entered 06/20/19 13:42:56                                   Desc Main
                                                            Document      Page 11 of 54

Debtor 1                                                                                          Case number (tfKnoNn1 _________




                 List Certain Payments You Made Before You Filed for Bankruptcy




  6.   Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?


       0   No.   Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are def1ned in 11 U.S.C § 101 (8) as
                 '·incurred by an 1nd1vidual primarily for a personaL family. or household purpose.

                 During the 90 days before you filed for bankruptcy, did you pay any cred1tor a total of $6,825" or more?


                 0   No. Go to l1ne 7.


                 0   Yes. L1st below each creditor to whom you pa1d a total of $6,825" or more 1n one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and al1mony. Also, do not 1nclude payments to an attorney for this bankruptcy case.

                 ·Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.


       Vles      Debtor 1 or Debtor 2 or both have primarily consumer debts.

       r         During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?


              �      No. Go to line 7.


                 0   Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you pa1d that
                           cred1tor. Do not include payments for domestic support obl1gations, such as child support and
                           alimony. Also, do not include payments to an attorney for th1s bankruptcy case.



                                                                    Dates of      Total amount paid              Amount you still owe   Was this payment for ...
                                                                    payment



                                                                                   $                         $
                                                                                       _                                                0   Mortgage
                      Creditor's Name
                                                                                           _____                 _______


                                                                                                       _                                0 Car

                      Number      Street                                                                                                0   Cred1t card


                                                                                                                                        0   Loan repayment


                                                                                                                                        0   Suppl1ers or vendors


                                           State       ZIP Code
                                                                                                                                        0   Other   _____




                                                                                  $                          $
                                                                                       _                         ______                 0   Mortgage
                      Cred1tor's Name                                                      ___ _


                                                                                                                                        0
                                                                                              _

                                                                                                       _                                    Car


                      Number      Street
                                                                                                                                        0   Credit card

                                                                                                                                        0   Loan repayment


                                                                                                                                        0   Suppl1ers or vendors

                                                                                                                                        0   Other _____
                                           State       ZIP Code




                                                                                                             $
                                                                                  $   _______                    _
                                                                                                                                        0   Mortgage
                      Cred1tor's Name                                                                                _
                                                                                                                      _
                                                                                                                          _
                                                                                                                       ___


                                                                                                                                        0   Car


                      Nu'l"'ber   Street                                                                                                0   Credrt card


                                                                                                                                        0   Loan repayment


                                                                                                                                        0   Suppl1ers or vendors


                                           State       ZIP Code
                                                                                                                                        0   Other




Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 3
           Case 2:19-bk-54063                         Doc 1        Filed 06/20/19 Entered 06/20/19 13:42:56                                        Desc Main
                                                                  Document      Page 12 of 54

Debtor 1                                                                                                  Case number (1:'knc"m; _______




      Within  1 year before you filed for bankruptcy, did          you make a payment on a debt you owed anyone who was an insider?
      Insiders Include your relat1ves; any general partners;       relat1ves of any general partners; partnerships of which you are a general partner:
      corporations of wh1ch you are an ofl1cer. director. person 1n control or owner of          20%   or more of their vot1ng securities; and any manag1ng

      agent, including one for a bus1ness you operate as a sole propnetor.         11 US C.§ 101. I nc l u d e   payments for domestic support obligat ion s   .




      such as child support and alimony.


  �0
      :J Yes .     List all payments to an ins1der.

                                                                        Dates of       Total amount         Amount you still   Reason   for this   payment
                                                                        payment        paid                    owe




                                                                                      $   _____            s   _____

            1ns1der's 1\Jame




            Number      Street




            City                             State     ZIP Code




                                                                                      $   _____            s_____



            1ns1der's Nar.le



            Number      Street




            City                             State     ZIP Code



  8   Within   1   year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
      an insider?
      Include payments on debts guaranteed or cosigned by an insider.




      �:     s. List all payments that benefited an insider.

                                                                       Dates of           Total amount      Amount you still   Reason   for   this payment
                                                                       payment            paid              owe
                                                                                                                               Include creditor's name


            lns1der's Name
                                                                                      $   _____            $   __ _ __




            Number      Street




                                             Sta te    ZIP Code




                                                                                      $   _____            $   _____


            lns1der's Narne




            Nur;Jber    Street




            Crty                             State     ZIP Code




Ofl1cial Form    107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page   4
       Case 2:19-bk-54063                       Doc 1          Filed 06/20/19 Entered 06/20/19 13:42:56                                      Desc Main
                                                              Document      Page 13 of 54

Debtor 1                                                                                                    Case number (1fk11ctml�������- -������




                 Identify Legal Actions, Repossessions, and Foreclosures

 9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, includ1ng personal InJury cases. small cla1ms actions. d1vorces, collection suits, patern1ty actions. support or custody mod1f1cat1ons.
      and contract d1sputes.


  _%u       o

      �    Yes. Fill in the details.

                                                            Nature of the case                     Court or agency                                 Status of the case



            Case t1tle ����                                                                                                                        0   Perdmg


                                                                                                                                                   0   On appeal


                                                                                                 r-..u'1!Der   Stree�                              0   Concluded


            Case number
                                                                                                 City                   Stale   ZIP   Code




            Case t1tle������                                                                            r
                                                                                                 Cou t Name
                                                                                                                                                   0   Pendmg


                                                                                                                                                   0   On appeal


                                                                                                 Number        Street                              0   Concluded


            Case number
                                                                                                   i
                                                                                                 C ty                    tt
                                                                                                                        S ae    ZIP Code



  10. Within     1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.


      D    No.    Go to l1ne 11.

  �         es. Fill1n the Information below.


                                                                      Describe the property                                      Date          Value of the property




                  Creditor's Name



                  Po BcJ< f"70/(
                  Number       Street                                 Explain what happened



                 rseg. L{� Cf. L/s-zo                               ,}:il   Property was repossessed.

                                                                      D     Property was foreclosed.

                 J:yv,·nJ< (A 9 2. fc 11                              D     Property was garnished.

                                           State   ZIP Code           D     Property was attached, seized, or levied.

                                                                      Describe the property                                      Date           Value of the proper!)




                                                                                                                                               $   _____



                  Creditor's r-..Jame




                  Number      Stree:
                                                                      Explain what happened


                                                                      D     Property was repossessed.

                                                                      D     Property was foreclosed.

                                                                      D     Property was garnished.
                                          Sta!e    ZIP Code
                                                                      D     Property was attached, seized, or levied.




Off1cial Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
       Case 2:19-bk-54063                            Doc 1      Filed 06/20/19 Entered 06/20/19 13:42:56                                Desc Main
                                                               Document      Page 14 of 54

Debtor 1                                                                                              Case number (rf�<nown, _________




  11. Within      90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?



   ��:s.           F1ll 1n the deta1ls.


                                                              Describe the action the creditor took                       Date action      Amount
                                                                                                                          was taken




           Nuf"lber   Stree:




           City                           State   ZIP Coae    Last 4 digits of account number: XXXX-



  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
     creditors, a court-appointed receiver, a custodian, or another official?



   �:         s



                  List Certain Gifts and Contributions



  13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

   �0
     0     Yes. Fill in the details for each gift.



            Gifts with a total value of more than     $600    Describe the gifts                                          Dates you gave        Value
            per person                                                                                                    the gifts




                                                                                                                                            s   _____
           Person to Whom You Gave the G1tt




                                                                                                                                            s   _____




           Number     Street




           City                           State   ZIP Code


           Person"s relationship to you




           Gifts with a total value of more than     $600     Describe the gifts                                          Dates you gave    Value
           per person                                                                                                     the gifts




                                                                                                                                            s   _____
           Person to Whom You Gave the G1ft




                                                                                                                                            s   _____




           -Nu-�-
                b
                . e-r --
                       : r ee;��������-
                       S -




                                          State   ZIP Code



           Person"s relat1onsr1p to you   -----�




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 6
       Case 2:19-bk-54063                                     Doc 1     Filed 06/20/19 Entered 06/20/19 13:42:56                                          Desc Main
                                                                       Document      Page 15 of 54

Debtor 1                                                                                                          Case number (1fKnow111 _________�




  14. Within   2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?



   �:s.          Fill in the details for each gift or contnbution.


            Gifts or contributions to charities                       Describe what you contributed                                        Date you          Value
            that total more than        $600                                                                                               contributed




                                                                                                                                                             s   _____




                                                                                                                                                             s   ____ _




           Number     Strcei




                        State           ZIP Code




                  List Certain Losses


  15. Within   1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster, or gambling?




   ��:        s. Fill in the details.


            Describe the property you lost and                        Describe any insurance coverage for the loss                         Date of your      Value of property
            how the loss occurred                                                                                                          loss              lost
                                                                      Include the amount that insurance has paid. List pending insurance
                                                                      claims on line 33 of Schedule AlB: Property.


                                                                                                                                                              $   ____ _




                List Certain Payments or Transfers

     Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.


   )'l) No
     0     Yes. Fill in the details.


                                                                      Description and value of any property transferred                    Date payment or   Amount of payment
                                                                                                                                           transfer was
            Person Who Was Pa1d                                                                                                            made



            Number      Street
                                                                                                                                                             $   _____




                                                                                                                                                             $   _____




                                           S   :a e
                                                t     ZIP Coda



            ------
            Email or webs,te adc:rcss



            Pe�so'l VVho f'.j;ade the Paymert, ,f t\:c: You




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
       Case 2:19-bk-54063                             Doc 1      Filed 06/20/19 Entered 06/20/19 13:42:56                                      Desc Main
                                                                Document      Page 16 of 54

                                                                                                         Case number (dkn'Jwn:_____ ___




                                                               Descriptio n and value of any property transferred               Date payment or           Amount of
                                                                                                                                transfer was made         payment




                                                                                                                                                      s   _____




                                                                                                                                                      s   _____




                                      Scale        ZIP Cooe




          Email O" webs:1e ad cress




          Person Who Made the Payf'lent, 1f No: You



 17. Within    1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you l1sted on line 16.


  �      No

     0   Yes. Fill in the details.

                                                               Description and value of any property transferred                Date payment or       Amount of payment
                                                                                                                                transfer was
                                                                                                                                made
           Person Who Was Pa1d



                                                                                                                                                      s   _____
          Number     Street




                                                                                                                                                      s   _____




                                      State        ZIP Code


  18. Within   2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the grant1ng of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.

   )d)   No

     0   Yes. Fill in the details.

                                                               Description and value of property         Describe any property or payments received         Date transfer
                                                                transferred                              or debts paid in exchange                          was made

          Person Who Rece1ved Transfer




          Number    Street




                                      State        ZIP Code



          Person's rela\tonshtp to you




          Person Who Rece1ved Transfer



                                .
                    -=--,-- .·-------------
          Num:Je;    Street




                                      State        ZIP Coae


          Person's rela:tonshtp to you   _    ..


Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 8
       Case 2:19-bk-54063                             Doc 1      Filed 06/20/19 Entered 06/20/19 13:42:56                                      Desc Main
                                                                Document      Page 17 of 54

Debtor 1   � J&ar(A rkex
              b                                                                                          Case number (tfknown;_________________




 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (These are often called asset-protection devices.)


  �        No
     0     Yes. Fill   1n   the deta1ls.


                                                               Description and value of the property transferred                                        Date transfer
                                                                                                                                                        was made




           Name of trust




                List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 20. Within     1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

    \14     o

     0     Yes. Fill in the details.

                                                                Last 4 digits of account number    Type of account or         Date account was       Last balance before
                                                                                                   instrument                 closed, sold, moved,   closing or transfer
                                                                                                                              or transferred



            Name of Financial Institution
                                                                XXXX-_                             D   Checking                                      $____

            Number      Street
                                                                                                   0   Savings

                                                                                                   0   Money market


                                                                                                   0   Brokerage

            City                                   ZIP Code
                                           State
                                                                                                   O othe r ___
                                                                                                                      _




                                                                XXXX-_                             0   Checking                                      $____
            Name of Financial Institution
                                                                                                   0   Savings


            Number      Street                                                                     0   Money market

                                                                                                   0   Brokerage

                                                                                                   Oother   ____



            City                           State   ZIP Code



 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?

   �       No

     0     Yes. Fill in the details.

                                                                Who else had access to it?                      Describe the contents                       Do you still
                                                                                                                                                            have it?


                                                                                                                                                            0    No

            Name of Financial institution                      Name
                                                                                                                                                            D   Yes



            Number      Street
                                                               Number   Street




                                                               City       State     ZIP Code

            City                           State   ZIP Code




Olf1cial Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 9
          Case 2:19-bk-54063                         Doc 1      Filed 06/20/19 Entered 06/20/19 13:42:56                                      Desc Main
                                                               Document      Page 18 of 54

                                                                                                                 Case n.Jmber (dknown�------ -------




2 Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
 i        No
          Yes. Fill in the details.
                                                             Who else has or had access to it?                      Describe the contents                Do you still
                                                                                                                                                        have it?


                                                                                                                                                         D No
            Name of Storage Facility                         Name
                                                                                                                                                         D Yes

            Number     Street                                Number    Street




                                                             C1ty State ZIP Code


             City                       State    ZIP Code




                    Identify Property You Hold or Control for Someone Else

 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
     or hold in trust for someone.
        b(N
          o
        D Yes. Fill in the details.
                                                             Where is the property?                                  Describe the property          Value




             Owner's Name
                                                                                                                                                    $   ____




                                                            Number    Street
             Number    Street




                                                            City                            State     ZIP Code
                                        State    ZIP Code



                    Give Details About Environmental Information

  For the purpose of Part 10, the following definitions apply:
  111   En vironmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
        hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
        including statutes or regulations controlling the cleanup of these substances, wastes, or material.

 111    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
        utilize it or used to own, operate, or utilize it, including disposal sites.

 111    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
        substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

        �0
        D Yes. Fill in the details.
                                                             Governmental unit                            Environmental law, if you know it        Date of notice




           Name of site                                     Governmental unit



           Number     Street                                Number    Street



                                                                                   State   ZIP Code




           City                        State    ZIP Code




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 10
           Case 2:19-bk-54063                 Doc 1                      Filed 06/20/19 Entered 06/20/19 13:42:56                                             Desc Main
                                                                        Document      Page 19 of 54

Debtor 1                                                                                                                 Case number (tfknown; ________
                                                      I   ast r\arv>e




 25. Have you notified any governmental unit of any release of hazardous material?


   Jilft No
     0     Yes. Fill in the details.

                                                                  Governmental unit                                  Environmental law, if you know it                   Date of notice




             Name of s1te                                        Governmental un1t




             Number    Street                                    Number        Street




                                                                 Ctty                     State    ZIP Code


             City                  State   ZIP Code



 26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.


   �       No

     0     Yes. Fill in the details.
                                                                                                                                                                          Status of the
                                                                    Court or agency                                       Nature of the case
                                                                                                                                                                          case


            Case title _____________
                                                                                                                                                                          0   Pending
                                                                    Court Name

                                                                                                                                                                          0   On appeal

                                                                    Number       Street                                                                                   0   Concluded



            Case number
                                                                        City                      State   ZIP Code




                    Give Details About Your Business or Connections to Any Business

  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

            0   A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

            0   A member of a limited liability company (LLC) or limited liability partnership (LLP)

            0   A partner in a partnership

            0   An officer, director, or managing executive of a corporation

           0    An owner of at least 5% of the voting or equity securities of a corporation


   �         o. None of the above applies. Go to Part 12.

     0     Yes. Check all that apply above and fill in the details below for each business.

                                                                    Describe the nature of the busine56                                 Employer Identification number

                                                                                                                                        Do not include Social Security number or InN.
             Business Name


                                                                                                                                         EIN:
             Number    Street

                                                                    Name of accountant or bookkeeper                                    Dates business existed



                                                                                                                                        From               To

             City                  State   ZIP Code

                                                                        Describe the nature of the business                             Employer Identification number

                                                                                                                                        Do not include Social Security number or ITIN.
             Business Name



                                                                                                                                        EIN:
             Number    Street

                                                                    Name of accountant or bookkeeper                                    Dates business existed




                                                                                                                                        From               To
             City                  State   ZIP Code


Off1cial Form 107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                           page 11
           Case 2:19-bk-54063                   Doc 1                 Filed 06/20/19 Entered 06/20/19 13:42:56                                     Desc Main
                                                                     Document      Page 20 of 54

Debtor 1                                                                                                        Case number (i.'KnsvVn) ___ _____ �
                                                        Last Nar"e




                                                                                                                             Employer Identification number
                                                                 Describe the nature of the business
                                                                                                                             Do not include Social Security number or ITIN.

            Business Name

                                                                                                                             EIN:

            Number    Street
                                                                     Name of accountant or bookkeeper                        Dates business existed




                                                                                                                             From               To
            City                     State   ZIP Code




 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial

     institutions, creditors, or other parties.


    �0
     0     Yes. Fill in the details below.

                                                                     Date issued




            Name                                                 MMI DD/YYYY




            Number    Street




            City                     State   ZIP Code




                   Sign Below


       I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the



                                 �
       answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
       in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18U.S.C.§§1              ,13




                               /'
                                               e::____                             JC   -------



                                                                                        Signature of Debtor 2




            Date   ltJ-                                                                 Date   ------�




       Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?


     )J'No
       0     Yes




       Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

      �0
       0    Yes. Name of person      ���     ---  ��---               ---- ---� ----                ---
                                                                                                      �-  --    --- Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                               --


                                                                                                                    Declaration, and Signature (Official Form 119).




Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 12
            Case 2:19-bk-54063                           Doc 1          Filed 06/20/19 Entered 06/20/19 13:42:56                                                                                             Desc Main
                                                                       Document      Page 21 of 54




 Debtor 2
 (Spouse, if filing)   First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:        ____               District of   ___ _




 Case number                                                                                                                                                                                                     0    Check if this is an
                       (If known)                                                                                                                                                                                     amended filing




Official Form 1 06Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                                                       12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.



f§fi            Summarize Your Assets


                                                                                                                                                                                                             Your assets
                                                                                                                                                                                                             Value of what you own

1. Schedule AlB: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule AlB                 ............ . . . . ......................................................................................... .
                                                                                                                                                                                                                 $   --¥-(/?"""---

    1b. Copy line 62, Total personal property, from Schedule AlB ..............................................................................................                                         .




    1c. Copy line 63, Total of all property on Schedule AlB .......................................................................................................                                    ..




f§fi            Summarize Your Liabilities



                                                                                                                                                                                                              Your liabilities
                                                                                                                                                                                                              Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ...........                                                                      .        $   _____




3. Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule ElF ..........................................                                                          ..
                                                                                                                                                                                                                 $   ______




    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ElF ......................................                                                            .



                                                                                                                                                                                                             + $     _____




                                                                                                                                                                Your total liabilities                           $   _____




                Summarize Your Income and Expenses



4. Schedule 1: Your Income (Official Form 1061)
   Copy your combined monthly income from line 12 of Schedule 1......                             ......................................           .... .... .... .... .... .......... ......... .... ...        $   ------




5. Schedule J: Your Expenses (Official Form 106J)
   Copy your monthly expenses from line 22c of Schedule J                        .....................   .   ................   .... .... .... .... .... .... .... .... .... ............... .... ...... .       $   ______




Official Form 106Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                         page 1 of 2
            Case 2:19-bk-54063                  Doc 1            Filed 06/20/19 Entered 06/20/19 13:42:56                             Desc Main
                                                                Document      Page 22 of 54
Debtor 1     �Q���� lo.�tlh
                 First Name     Middle Nama         Last Name
                                                                                                      Case number (If known),
                                                                                                                            _____ _________




               Answer These Questions for Administrative and Statistical Records


6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

     D No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

     DYes



7. What kind of debt do you have?


     D Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose."11 U.S.C.    § 101(8).   Fill out lines8-9g for statistical purposes. 28 U.S.C.    §159.

     D Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.




a.   From the Statement of Your Current Monthly Income:Copy your total current monthly income from Official
     Form122A-1 Line11; OR, Form 1228 Line11; OR, Form122C-1 Line14.                                                                    $   ______




9. Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:



                                                                                                               Total claim



       From Part 4 on Schedule ElF, copy the following:



     9a. Domestic support obligations(Copy line 6a.)                                                           $.  _______




     9b. Taxes and certain other debts you owe the government. (Copy line6b.)                                 $.    _______




     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                       $    _______




     9d. Student loans. (Copy line6f.)                                                                        $.   ________




     9e. Obligations arising out of a separation agreement or divorce that you did not report as
                                                                                                               $
         priority claims. (Copy line6g.)
                                                                                                                    _ _ _ _ _ _ ___




     9f.   Debts to pension or profit- sharing plans, and other similar debts. (Copy line6h.)               +$.    _______




     9g. Total.Add lines 9a through 9f.                                                                        $.   _______




     Form106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                                         page2 of2
       Case 2:19-bk-54063                              Doc 1              Filed 06/20/19 Entered 06/20/19 13:42:56                                 Desc Main
                                                                         Document      Page 23 of 54

Fill in this information to identify your case and this fil i ng



Debtor 1
                                          fkn.se_ M1e1dle Na'"'"le                       Las: '\Jame


Debtor 2
(Spouse,   1f f1l1ng)   F1rs: �arne                                                      Last Name



Un1ted States Bankruptcy Court for the        _____                  D1stncl of   _____




Case number
                                                                                                                                                          :J   Check if this is an
                                                                                                                                                               amended filing


Official Form 1 06AIB

Schedule AlB: Property                                                                                                                                                   12/15


In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.


                  Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In


1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

 �           o. Go to Part 2.

   D       Yes. Where is the property?
                                                                              What is the property? Check all that apply.
                                                                                                                                Do not deduct secured claims or exemptions. Put
                                                                                  0    Single-fam1ly home                       the amount of any secured claims on ScheduleD:
     1.1.                                                                                                                       Creditors Who Have Claims Secured by Property.
                                                                                  D    Duplex or multi-unit build1ng
               Street address, if available, or other descriplion
                                                                                  0    Condominium or cooperative               Current value of the           Current value of the
                                                                                  D    Manufactured or mobile home              entire property?               portion you own?

                                                                                  D    Land
                                                                                                                                $                              s   ___________


                                                                                  D    Investment property


               City                            State         ZIP Code
                                                                                  D    Timeshare                                Describe the nature of your ownership
                                                                                                                                interest (such as fee simple, tenancy by
                                                                                  D    Other   _____________
                                                                                                                                the entireties, or a life estate), if known.

                                                                              Who has an interest in the property? Check one.

                                                                                  D Debtor 1 only
               Count y                                                            D Debtor 2 only
                                                                                  D Debtor 1 and Debtor 2 only                  0   Check if this is community property
                                                                                                                                    (see instru cti ons)
                                                                                  D At least one of the debtors and another
                                                                              Other information you wish to add about this item, such as local
                                                                              property identification number:          -------
   If you own or have more than one, list here:
                                                                             What is the property? Check all that apply.
                                                                                                                                Do not deduct secured claims or exemptions. Put
                                                                             0        Single-family home                        the amount of any secured claims on ScheduleD:
     1.2.                                                                    0        Duplex or multi-unit building
                                                                                                                                Creditors Who Have Claims Secured by Property.
               Street address, if available, or other descnplion
                                                                             D      Condominium or cooperative                  Current value of the           Current value of the
                                                                             0        Manufactured or mobile home               entire property?               portion you own?

                                                                             0        Land
                                                                                                                                $                              $   ____________


                                                                             0        Investment property
                                                                                                                                Describe the nature of your ownership
                                               State
                                                                             D        Timeshare
                                                            ZIP Code                                                            interest (such as fee simple, tenancy by
                                                                             0        Other   _____________
                                                                                                                                the entireties, or a life estate), if known.

                                                                             Who has an interest in the property? Check one.

                                                                             D Debtor 1 only
               County                                                        D Debtor 2 only
                                                                             D Debtor 1 and Debtor 2 only                       0   Check if this is community property
                                                                             0 At least one of the debtors and another              (see instructions )


                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number: -------



Official F o rm 106A/B                                                        Schedule AlB: Property                                                                  page 1
          Case 2:19-bk-54063                            Doc 1        Filed 06/20/19 Entered 06/20/19 13:42:56                                   Desc Main
                                                                    Document      Page 24 of 54
                                                                                                               Case number (1'1<nowni ____._




                                                                      What is the property? Check all that apply              Do not deduct secured claims or exemptions. Put

                                                                      0 S1ngle-family home                                    the amount of any secured claims   on ScheduleD:
                                                                                                                               Creditors Who Have Claims Secured by Property.
                 Stree� address, 1f available, or other deswpt1cn     0 Duplex or mult1-un1t building
                                                                                                                                                         Current value of the
                                                                      0 Condomm1um or cooperat1ve                              Current value of the
                                                                                                                               entire property?          portion you own?
                                                                      0 M a nufac tured or mobtle home
                                                                      0 Land                                                   s                         $   ____________




                                                                      0 Investment pro perty
                                                                                                                               Describe the nature of your ownership
                 Cl:y                           State     ZIP Code    0 T1meshare
                                                                                                                               interest (such as fee simple, tenancy by
                                                                      0 Other       ___
                                                                                                                              the entireties, or a life estate), if known.

                                                                      Who has an interest in the property? Check one.

                                                                      0   Debtor    1 only
                 County
                                                                      0   Debt o r 2 only

                                                                      0   Debtor 1 and Debtor 2 only                          0    Check if this is community property
                                                                                                                                   (see instructions)
                                                                      0   At least one of the debtors and another

                                                                      Other information you wish to add about this item, such as local
                                                                      property identification number:        -------




FMfi              Describe Your Vehicles



Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on                  Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

     0      No

 �          Yes


                                                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
     31          Make:

                 Model
                                                                     �     eb tor   1 only
                                                                                                                               tht;l amount of any secured claims on ScheduleD:
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                      0 D eb to r 2 only
                 Year:                                                                                                        Current value of the       Current value of the
                                                                      0 Debtor 1 and Debtor 2 only
                 Approximate     m i le age:
                                                                                                                              entire property?           portion you own?
                                                                      0   At least one of the debtors and another

                 Other information:

                                                                      0 Check if this is community property (see
                                                                          instructions)




     If you   own or have more than one, describe here:


              Make                                                   Who has an interest in the property? Check one.          Do not deduct secured claims or exemptions. Put
     3.2.
                                                                                                                              the amount of any secured claims on Schedule D:
              Model:
                                                                      0 Debtor 1 only
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                      0 Debtor 2 only
              Year:                                                                                                           Current value of the       Current value of the
                                                                      0 Debtor 1 and Debtor 2 only
                                                                                                                              entire property?           portion you own?
              Approximate mileage:
                                                                      0 At least one of the debtors and another
              Other information·

                                                                      0 Check if this        is community property (see       !5   _______               $   _____ __ __
                                                                                                                                                                       __




                                                                          instructions)




 Official Form          106AIB                                        Schedule      AlB:     Property                                                            page   2
        Case 2:19-bk-54063                 Doc 1       Filed 06/20/19 Entered 06/20/19 13:42:56                                            Desc Main
                                                      Document      Page 25 of 54
Dentor      1                                                                                         Case number (If Known�
                                                                                                                               ------- -------




                                                          Who has an interest in the property? Check one                  Do not deduct secured claims or exemptions. Put
     3 3        Make
                                                                                                                          the amount of any secured claims on ScheduleD:
                Model:
                                                          D   Debtor 1 only
                                                                                                                          Creditors Who Have Clatms Secured by Property
                                                          D   Debtor 2 only
                Year:                                                                                                     Current value of the           Current value of the
                                                          D   Debtor   1   and Debtor   2   only
                                                                                                                          entire property?               portion you own?
                Approximate mileage                       0   At least one of the debtors and another

                Other information

                                                          D Check if this is community             property (see          s_______                       s_______
                                                              Instructions)



                                                          Who has an interest in the property? Check one                  Do not deduct secured claims or exemptions. Put
     3 .4       Make.
                                                                                                                          the amount of any secured      claims on ScheduleD:
                Model:
                                                          0   Debtor 1 only
                                                                                                                          Creditors Who Have Claims Secured by Property.
                                                          D   Debtor   2   only
                Year:                                                                                                     Current value of the           Current value of the
                                                          D   Debtor 1 and Debtor 2 only
                                                                                                                          entire property?               portion you own?
                Approximate mileage:                      D   At least one of the debtors and another

                Other information·

                                                          D   Check if this is community property (see                    $ _____ _                      $______
                                                              Instructions)




4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories



�:              s



     4.1        Make:
                                                          Who has an interest in the property? C h e k        c   one.    Do not deduct secured claims or exemptions. Put
                                                                                                                          the amount of any secured claims on Schedule D:
                Model:
                                                          0   Debtor   1   only
                                                                                                                          Creditors Who Have Claims Secured by Property.
                                                          0   Debtor 2 only
                Year:
                                                          0   Debtor   1 and Debtor 2       only
                                                                                                                          Current value of the           Current value of the
                Other information·                        0   At least one of the debtors and another                     entire property?               portion you own?



                                                          D Check if this         is community property (see
                                                                                                                          $ ______                       $______
                                                              instructions)




     If you own or have more than one, list here

                                                         Who has an interest in the property? Check one.                  Do not d edu t secured   cam
                                                                                                                                                   l i    s or exemptions. Put
     4.2.       Make:                                                                                                                c
                                                                                                                          the amount of any secured claims on Schedule D:
                Model:
                                                          0   Debtor 1 o n ly
                                                                                                                          Credt1ors Who Have Claims Secured by Property.
                                                          0   Debtor   2   only
                Year:                                                                                                     Current value of the           Current value of the
                                                          D   Debtor 1 and Debtor       2   only
                                                                                                                          entire property?               portion you own?
                Other information:
                                                          D   At least one of the debtors and another



                                                          0 Check if this is community property (see                      s ______                       $______
                                                              instructions)




     Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
     you have attached for Part 2. Write that number here




Off1cial Form 1 06A/B                                     Schedule AlB: Property                                                                                page 3
          Case 2:19-bk-54063                      Doc 1                 Filed 06/20/19 Entered 06/20/19 13:42:56             Desc Main
                                                                       Document      Page 26 of 54
 Debtor 1                                                                                            Case number (d known)_______________




               Describe Your Personal and Household Items


                                                                                                                              Current value of the
Do you own or have any legal or equitable interest in any of the fo llowing items?
                                                                                                                              portion you own?
                                                                                                                              Do not deduct secured claims




            :'"'
                                                                                                                              or exemptions.

6.    Household goods and furnishings

                   MOJCC oppl"cu" /"mil        :; ; :,,       hi        k1khc




7.
     J      es. Describe.........



      Electronics
                                           �          �
                                                          ;
                                                                   ·    'C'"'\j

      Examples. Televisions and rad1os audio, video, stereo, and digital equipment; computers, printers, scanners; mus1c
                   collect1ons; electronic devices including cell phones, cameras, media players, games



    �       :s Describe.    . .   ... .
                                    .     3-\- pho)').Q_           CaS
8     Collectibles of value

      Examples: Antiques and figurines; paintings, pnnts, or other artwork; books, pictures, or other art objects;
                   stamp, co1n, or baseball card collect1ons; other collections, memorabilia, collectibles

       0
     �
     DYes. Describe ...

9.    Equipment for sports and hobbies

      Examples: Sports, photographic, exercise, and other hobby equipment; b1cycles, pool tables, golf clubs, skis; canoes
                   and kayaks; carpentry tools; musical instruments

     �0
      DYes.     Describe...



10. Firearms

      Examples: Pistols, rifles, shotguns, ammunition, and related equipment


    �:s. Describe ..
                                                                                                                               $11
11 Clothes

            ples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

     B
     �:,o,uibo


                                        �Sl 1-Jike.:s-rc:nnis .::; �
1Z.Jewelry

      Examples: Everyday jewelry, costume jewelry, engagement nngs, wedding rings, heirloom jewelry, watches, gems,
                   gold, silver

      D   No
     '}'tJes. Describe ..


13. Non-farm animals

      Examples: Dogs, cats, b1rds, horses

      D   No
      � Yes. Describe ...
                                                                                                                               s____.,pJ---
14 Any other personal and household items you did not already list, including any health aids you did not list


        0
                      ..
     �Y
      0 es. G.1ve spec1 f 1c
          information.


15 Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
                                                                                                                               s
      for Part 3. Write that number here .




Official Form 1 06AIB                                                    Schedule AlB: Property                                            page 4
           Case 2:19-bk-54063                      Doc 1            Filed 06/20/19 Entered 06/20/19 13:42:56                                    Desc Main
                                                                   Document      Page 27 of 54
                                                                                                            Case number (d known), __________
                                                                                                                                                        _
    Debtor 1                                                                                                                                              ______




.   ,,,          Describe Your Financial Assets


Do you own or have any legal or equitable interest in any of the following?                                                                      Current value of the
                                                                                                                                                 portion you own?
                                                                                                                                                 Do not deduct secured cla ims
                                                                                                                                                 or exemptions.



16 Cash

      Examples. Money you        have   in your wallet, in your home, in a safe deposit box, a n d on han d when you f i l e your p eti tion



    �0
      0    Yes ..                                                                                                           Cash
                                                                                                                                                  $   _______




17. Deposits of money
       Examples: Checking, savings, or other financ1al accounts; certificates of deposit: shares          in cred1t un1ons, brokerage houses,
                     and other similar institutions. If you have mul tipl e accounts with the same institution, list each.




                                                                      lnstitut1on name·




                                    17.' Checkmg account                                                                                          $    ______




                                    17.2. Check1ng account.                                                                                       $    _______




                                    17.3 Savings account·
                                                                                                                                                  $    _______




                                    17.4 Sav1ngs account:
                                                                                                                                                  $    _______




                                    17.5. Certificates of deposit:
                                                                                                                                                  $    _______




                                    17.6. Other financ1al account:
                                                                                                                                                  $    _______




                                    17.7. Other financial account·
                                                                                                                                                  $    _______




                                    17.8. Other financial account:
                                                                                                                                                  s    _______




                                    17 .9. Other f1nancial account·
                                                                                                                                                  $    _______




18. Bonds, mutual funds, or publicly traded stocks
     'i!Jo     /es Bond funds, Investment accounts w1th brokerage f�rms, money market accounts



       0   Yes                      ln st1tut1o n or 1ssuer name



                                                                                                                                                  $.   _______




                                                                                                                                                  $    _______




                                                                                                                                                  $   _______




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
      an LLC, partnership, and joint venture

    �o                              Name of entity·                                                                        %   of ownership:

       0   Yes. Give spec1fic                                                                                                0 /c
                                                                                                                            0o            %
                                                                                                                                                  $
                                                                                                                           ___
                                                                                                                                    _ _

           information about
                                                                                                                                                       ______



                                                                                                                            0%            %
           them ..                                                                                                         ____
                                                                                                                           oo _;�
                                                                                                                                                  $

                                                                                                                                          'lc     s
                                                                                                                           _         __
                                                                                                                              _     _




    Official Form 1 06NB                                              Schedule NB: Property                                                                    page 5
         Case 2:19-bk-54063                      Doc 1           Filed 06/20/19 Entered 06/20/19 13:42:56                          Desc Main
                                                                Document      Page 28 of 54
Debtor   1                                                                                      Case number (dknown), ________________




20   Government and corporate bonds and other negotiable and non-negotiable instruments
     Negotiable instruments Include personal checks, cashiers' checks, promissory notes, and money orders.
     Non-negotiable mstruments are those you cannot transfer to someone by s1gn1ng or del1vering them.




 �:          s. Give spec1fic
         information about
                                Issuer name



         them ..                                                                                                                    s   _______




                                                                                                                                    s

                                                                                                                                    s   _______




21   Retirement or pension accounts
     Examples: Interests 1n IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-shanng plans

     0   No

     0   Yes. List each
         account separately.    Ty pe of account:           Institution name·


                                401 (k) or s1milar   plan                                                                           $   _ _ _ _ __




                                Pens1on plan:                                                                                       $   _______




                                IRA                                                                                                 S   _______




                                Ret�rement account·                                                                                 $   _______




                                Keogh:                                                                                              $   _______




                                Add1t1onal account.                                                                                 $   _ _ _ _ _ __




                                Additional account:
                                                                                                                                    $   _______




22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid renl, public utilities (electric, gas, water), telecommunications
     companies, or others


     �0
     0   Yes ..                                        Institution name or indiv1dual:

                                Electric
                                                                                                                                    $   _______




                                Gas.
                                                                                                                                    $   _______



                                Heating oil·
                                                                                                                                    $   _ _ _ _ _ __




                                Security depos1t on rental un1t
                                                                                                                                    $   _ _ _ _ _ __




                                Prepaid rent
                                                                                                                                    $   _______



                                Telephone·
                                                                                                                                    $   _______




                                                                                                                                    $   _______



                                Rented furn1ture
                                                                                                                                    $   ________



                                Other
                                                                                                                                    $   _______




23. Annuities (A contracl for a periodic payment of money to you, either for life or for a number of years)

     0 No
     0   Yes                    Issuer name and description:


                                                                                                                                    $   ______




                                                                                                                                    $   _______




                                                                                                                                    s   _______




 Olfic1al Form 1 06A/B                                              Schedule AlB: Property                                                   page 6
       Case 2:19-bk-54063                    Doc 1        Filed 06/20/19 Entered 06/20/19 13:42:56                                      Desc Main
                                                         Document      Page 29 of 54
                                                                                                  Case number (If known) _________                 _______




24.lnterests in an education      IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
 �:·c.§§          53D(b)(1), 529A(b), and 529( b)(1).



   Q   Yes
                                      Institution name and description. Separately file the records of any interests.11 U.S   C.§   521 (c)


                                                                                                                                              $

                                                                                                                                              s

                                                                                                                                              $   _______




25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
   exercisable for your benefit

 )!}o

   0   Yes. G1ve specific
       information about them..                                                                                                               $   _ _ _ _ _ __




 �:
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
            les: Internet doma1n names, webs1tes, proceeds from royalt1es and l1censmg agreements



   0   Yes G1ve spec1f1c
       information about them .                                                                                                               $   _______




27. Licenses, franchises, and other general intangibles
   Examples: Building perm1ts, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses



 �:s. Give specific
       information about them..                                                                                                               $   _______




Money or property owed to you?                                                                                                                Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.

28. Tax refunds owed to you



 �:s Give specific information
                                                                                                                 Federal                  s   ______ _

             about them, including whether
             you already filed the returns                                                                       State                    $   ______



             and the tax years.
                                                                                                                 Loca l   :               $   ___ __
                                                                                                                                                    _




29. Family support
   E   mples. Past due or lump surn alimony spousal support, child support, maintenance, divorce settlement, property settlement

       No

       Yes G1ve spec1f1c 1nformat1on
                                                                                                                Altmony.
                                                                                                                                              $   ________




                                                                                                                Matntenance:                  $   ________




                                                                                                                Support·                      $

                                                                                                                Dtvorce settlement            $   ________




                                                                                                                Property settleme1t           $   ________




30 Other amounts someone owes you
   Examples: Unpaid wages, dtsabiltty 1nsurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                Soc1al Securtty benef1ts, unpaid loans you made to someone else

�No

   0   Yes G1ve spec1f1c mformat1on
                                                                                                                                              $   __________




Official Form 1 06NB                                         Schedule   AlB: Property                                                                    page 7
         Case 2:19-bk-54063                    Doc 1         Filed 06/20/19 Entered 06/20/19 13:42:56                                             Desc Main
                                                            Document      Page 30 of 54
                                                                                                         Case number (dknown'
                                                                                                                                ------ �----




31   Interests in insurance policies
     Examples: Health. disability, or life msurance: health sav1ngs account (HSA): cred1t, homeowner's. or renter's 1nsurance



� ��        s. Name the 1nsurance company
              of each pol1cy and list its value
                                                     Company name                                          Bene fi Cia ry                              Surre'lder or re�und value



                                                                                                                                                       s   ������­
                                                                                                                                                       s   �����-­
                                                                                                                                                       s   �����--
32. Any interest in property that is due you from someone who has died

     I f you are t h e beneficiary of a 11v1ng trust, expect proceeds from a l1fe Insurance policy, o r are currently entitled t o rece1ve
     property because someone has died.

�0
     0   Yes. Give specific information.
                                                                                                                                                       s   ���-���-
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue



     �:     s. Describe each cla1m.
                                                                                                                                                       $   _______________




34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
     to set off claims

 �0
     0   Yes. Describe each cla1m
                                                                                                                                                       $   ���-���-
35. Any financial assets you did not already list

 :A      No

     0   Yes. Give specific mformation ..
                                                                                                                                                       $   ________________




36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here ..                                                                                         ......... -+        $    P5
                                                                                                                                                            t




               Describe Any Business-Related Property You Own or Have an Interest ln. List any real estate in Part 1.


37. Do you own or have any legal or equitable interest in any business-related property?

�          o. Go to Part 6.

     0   Yes. Go to line 38.

                                                                                                                                                   Current value of the
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deduct secured claims
                                                                                                                                                   or exemptions.

38. Accounts receivable or commissions you already earned

     0   No

     0   Yes. Describe ..
                                                                                                                                                   $   ______________




39. Office equipment, furnishings, and supplies
     Examples. Busmess-related computers, software, modems, pnnters. cop1ers, fax mach1nes. rugs, telephones, desks, cha�rs, electroniC dev1ces

     0   No

     D   Yes. Describe ..
                                                                                                                                                   $   ____________




 Off1cial Form 1 06NB                                            Schedule AlB: Property                                                                            page 8
       Case 2:19-bk-54063                    Doc 1      Filed 06/20/19 Entered 06/20/19 13:42:56                                  Desc Main
                                                       Document      Page 31 of 54
                                                                                           Case nJmber (•'known:,___________ ____




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade


   0   No

   0   Yes. Describe
                                                                                                                                   $   _________




41 Inventory

   0   No

   0   Yes. Describe .
                                                                                                                                  $    _________




42. Interests in partnerships or joint ventures

   0   No

   0   Yes. Describe
                            Name of ent1ty                                                                 % of ownership.

                                                                                                                    %              $   _ _ _ _ _ _ _ __ ____




                                                                                                                    %              s   ________________




                                                                                                                    %              $   ____________ _ __




43. Customer lists, mailing lists, or other compilations

   0   No

   0   Yes. Do your lists include personally identifiable information ( as def1ned 1n 11 U.S.C § 101 (41A))?

             0   No

             0   Yes. Describe...
                                                                                                                                       $   ________




44. Any business-related property you did not already list
   0   No

   0   Yes. Give specific
       information ..                                                                                                                  $   ________




                                                                                                                                       $   ____________




                                                                                                                                       $   ________




                                                                                                                                       $   ________




                                                                                                                                       $   ____________




                                                                                                                                       $

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
   for Part 5. Write that number here.                                                                           . .......... �




             Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest ln.
             If you own or have an interest in farmland, list it in Part 1.



46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

  �o. Go to Part 7.
 ,() �es. Go to line 47.
                                                                                                                                  Current value of the
                                                                                                                                  portion you own?
                                                                                                                                  Do not deduct secured claims
                                                                                                                                  or exemptions.
47 Farm animals

   Examples. Livestock, poultry, farm-ra1sed f1sh

   0   No

   0   Yes



                                                                                                                                       $   ________




Official Form 1 06AIB                                      Schedule AlB: Property                                                              page 9
          Case 2:19-bk-54063                      Doc 1        Filed 06/20/19 Entered 06/20/19 13:42:56                                           Desc Main
 Debtor1    'I o.L��.� J20�                                   Document      Page 32 of 54
                                                                                                       Case number (dknown; ______________ __




48. Crops-either growing or harvested


    0     No

    :J    Yes. Grve specrfic
          rnformatron                                                                                                                               $   ____________




49 Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

    ::J   No

    DYes


                                                                                                                                                    $   ______
                                                                                                                                                              _




50 Farm and fishing supplies, chemicals, and feed

    0 No
    0 Yes
                                                                                                                                                    s   _____
                                                                                                                                                            _ _
                                                                                                                                                              _ __
                                                                                                                                                                 _ ____




51 Any farm- and commercial fishing-related property you did not already list

    0     No

    0     Yes. Give specific
          informatron.
                                                                                                                                                    $   ______
                                                                                                                                                              _




52. Add the dollar value of all of your entries from Part           6, including any entries for pages you have attached
    for Part 6. Write that number here




                  Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?

  ��es            Season trckets, country club membershrp



    0     Yes Grve spec1f1c
                                                                                                                                                        $   _____________




          information ...
                                                                                                                                                       $    __ _ _ _
                                                                                                                                                                           __




                                                                                                                                                       $    ___ ____




54. Add the dollar value of all of your entries from Part          7. Write that number here .                                    ......... -+



                  List the Totals of Each Part of this Form



55. Part   1:   ;rotaI   real estate, line 2                                                                                    ............ -+    $   ______




�
 56. Part 2: Tota) vehicles, line 5                                              sa70
57. Part   3: Total personal and household items, line 15                        s9<--/D
58. Part   4: Total financial assets, line 36                                    s LJ
59. Part 5: Total business-related property, line 45                             s O
60. Part 6: Total farm- and fishing-related property, line 52


61 Part    7: Total other property not listed, line 54
                                                                               +$    jr2
62. Total personal property.          Add lines 56 through 61 ..                 s---1-/-Z.��I'----0""'--   Copy personal property total    -+



 63 Total of all property on Schedule          AlB. Add line 55+ line 62 ...




 Offrcial Form 1 06AIB                                             Schedule AlB: Property                                                                        page 10
        Case 2:19-bk-54063                     Doc 1       Filed 06/20/19 Entered 06/20/19 13:42:56                                Desc Main
                                                          Document      Page 33 of 54




  Debtor 2
  (Spouse, 1f fil1ng)   f-   ·st   Na'T18




  United States Bankru�tcy Court for the    _____      D1strict of   _____




 Case number                                                                                                                            0   Check if this is an
  (If Known)
                                                                                                                                            amended filing




Official Form 1 06C

Schedule C: The Property You Claim as Exempt                                                                                                          04/19


Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct 1ntormation.
Using the property you l1sted on Schedule AlB: Property (Official Form 106AIB) as your source, list the property that you cla1m as exempt. If more
space is needed, fill out and attach to this page as many cop1es of Part 2.· Additional Page as necessary. On the top of any additional pages, wnte
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.



                   Identify the Property You Claim as Exempt



 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      �        ou are claiming state_and fedf)ral nonbanJsruptcy exen: pt1ons. 11 U.S.C. § 522(b)(3)

       0 You are claiming federal exemptions.       11 U.S.C. § 522(b)(2   )

 2.   For any property you list on Schedule AlB that you claim as exempt, fill in the information below.



        Brief description of the property and line on      Current value of the    Amount of the exemption you claim        Specific laws that allow exemption
        Schedule AlB that lists this property              portion you own

                                                           Copy the value from     Check only one box for each exemption.
                                                           Schedule AlB


       Brief
       description:                                        $   ______              0$   ____




       Line from
                                                                                   0 100%    of fair market value, up to
                                                                                       any applicable slatutory limit
       Schedule AlB:


       Brief
       description:                                        $______                 0$    ____



       Line from
                                                                                   0 100% of fair market value,    up to
                                                                                       any applicable statutory limit
       Schedule AlB:

       Brief
       description:                                        $______                 0$    _ ___




       Line from
                                                                                   0 100%    of fair market value, up to
                                                                                      any applicable statutory limit
       Schedule AlB:



 3.   Are you claiming a homestead exemption of more than $170,350?

      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adJustment.)

 �          No

       0 Yes.       Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

            0       No

            0       Yes




Official Form 106C                                         Schedule C: The Property You Claim as Exempt                                          page 1 of_
      Case 2:19-bk-54063                  Doc 1      Filed 06/20/19 Entered 06/20/19 13:42:56                             Desc Main
                                                    Document      Page 34 of 54
Debtor 1                                                                                  Case number (tfknown'��-----·��-�-               -���




              Additional Page


      Brief description of the property and line    Current value of the   Amount of the exemption you claim       Specific laws that allow exemption
      on Schedule AlB that lists this property      portion you own

                                                    Copy the value from    Check only one box for each exemption
                                                    Schedule AlB

      Brief
      descnpt1on·                                   $   ____ __            Os   ____




      L1ne from
                                                                           0 100%    of fair market value, up to
                                                                              any applicable statutory limit
      Schedule NB.

      Brief
      description:                                  $   ______             Os   _ ___




      Line from
                                                                           0 100%    of fair market value, up to
                                                                              any applicable statutory l1mit
      Schedule NB.·


      Brief
      description;                                  $   ______             Os   _ ___




      Line from
                                                                           0 100%    of fair market value, up to
                                                                              any applicable statutory lim1t
      Schedule NB:


      Brief
     description;                                   $   ______             0$   ____




      Line from
                                                                           0 100%    of fa1r market value, up to
                                                                              any applicable statutory limit
      Schedule NB:

      Brief
      description:                                  $   ______             0$   ___ _




      Line from
                                                                           0 100%    of fair market value, up to
                                                                              any applicable statutory limit
      Schedule NB:


      Brief
     description;                                   $   ______             0$   _ ___




      L1ne from
                                                                           0 100%    of fair market value, up to
                                                                              any applicable statutory limit
      Schedule NB:


      Brief
     description;                                   $   _ ___ __           0$   ____




     Line from
                                                                           0 100%    of fair market value, up to

      Schedule NB:                                                            any applicable statutory limit


     Brief
     description;                                   $   ______             0$   __
                                                                                        _
                                                                                         _




     Line from
                                                                           0 100%    of fair market value, up to

     Schedule NB:                                                             any applicable statutory limit



     Brief
     description:                                   $   ______             0$   ____




     Line from
                                                                           0 100%    of fair market value, up to

     Schedule NB:                                                             any applicable statutory limit


     Brief
     description;                                   $   _____ _            Os   ____




     Line from
                                                                           0 100%   of fair market value, up to
                                                                              any applicable statutory l1mit
     Schedule NB:

     Brief
     descnption;                                    $   ______             Os   ____




     Line from
                                                                           0 100%   of fair market value, up to
                                                                              any applicable statutory limit
     Schedule NB.


     Brief
     description;                                   $   _____ _            Os   ____




     Line from
                                                                           0 100%   of fair market value, up to

     Schedule NB.                                                             any applicable statutory limit




Off1cial Form 106C                                 Schedule C: The Property You Claim as Exempt                                    pag e   � of   _
               Case 2:19-bk-54063                                  Doc 1            Filed 06/20/19 Entered 06/20/19 13:42:56                                                   Desc Main
                                                                                   Document      Page 35 of 54


     Fill in this information to identify your case:


     Debtor1         "/,o)AY!JA
                           F1rst Name
                                                      T>efl>..eMiddle Name
                                                                                      /,a --1--A o a
                                                                                              Last Name

     Debtor 2
     (Spouse, if filing)   First Name                          Middle Name                    Last Name


     United States Bankruptcy Court for the:           _____ District of                  _____




                                                                                                                                                                                0 Check if this is an
     Case number
     (If known)

                                                                                                                                                                                   amended filing


     Official Form 1 060
     Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                                    12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
    additional pages, write your name and case number (if known).


    1. Do any creditors have claims secured by your property?
        0      No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

        0      Yes. Fill in all of the information below.



1@11 List All Secured Claims
                                                                                                             Column A                                                   ColumnS                ColumnC
    2. List all secured claims. if a creditor has more than one secured claim, list the creditor separately Amount of claim
       for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.
                                                                                                                                                                        Value of collateral     Unsecured
                                                                                                             Do not deduct the
                                                                                                                                                                    .
                                                                                                                                                                        that supports this      portion
        As much as possible, list the claims in alphabetical order according to the creditor's name.                                          value of collateral       claim                   If any


                                                                        Describe the property that secures the claim:                         $ L., (JO(J_ $��() $
                                                                        - Chu5�
                                                                           ZpJo(p
                                                                             /
                                                                        As of th
                                                                                  1}2 r
                                                                                  f'AC.J       l ---- - - - -
                                                                                         . . .L�                                     ..
                                                                                     date you file, the claim is: Check all that apply.

                                                                        0     Contingent

                                0 ).:} >            ��
         (;Dl.
        C1
                                               J &·
                                               '-f
                                            State     ZIP Code
                                                                        0
                                                                              Unliquidated
                                                                              Disputed

     Who owes the debt? Check one.                                      Nature of lien. Check all that apply .

 .kl>          ebtor1 only                                              'CJ
/0 D
                                                                              An agreement you made (such as mortgage or secured
               ebtor 2 only                                                   car loan)

  0          Debtor1and Debtor 2 only                                   0     Statutory lien (such as tax lien, mechanic's lien)

  0                                                                     0     Judgment lien from a lawsuit

                                                                                                                    ------
             At least one of the debtors and another
                                                                        '0
     0 Check ifthis claim relates to a
                                                                              Other (including a right to offset)



                                              )        1   Jq
             community debt




1                     :;:�����;;;.� ;:� ::;m�wv--;rzma
     }ii?;E:�2!2 [�:::;�;,;,;                                                                                                                                                                 �--- ---    -

        tumber              Street
                                              �- -                                                                                 ___    j

     e1f'4a.tld =:s::o ·lL'15CSZ. ---f
                                  <....} 0                              As of the date you file, the claim is: Check all that apply.
                                                                              Contmgent

        cOl.                         0'cr                            .>EJ'U nliquidated
        C1ty                                State   ZIP Code        r   0     Disputed

     Who owes the debt? Check one.                                      Nature of lien. Check all that apply.

 �               tor1only                                               0     An agreement you made (such as mortgage or secured
/frbe�           tor 2 only                                                   car loan)

  0          Debtor1 and Debtor 2 only                                  0     Statutory lien (such as tax lien, mechanic's lien)

  0       At least one of the debtors and another                       0     Judgment lien from a lawsuit

                                                                        0     Other (including a right to offset) ------
  0        Check if this claim relates to a


                                             t2
    D- a��i:�f.�;:;t{'f:?;J.�;c��;;!�::;;.;��;,;    li
                                                           .
                                                 �#.;, · ��··- -·-·-1·.--
    Official Form      1060
                                 D:                            Schedule           Creditors Who Have Claims Secured by Property                                                     page   1 of _
               Case 2:19-bk-54063                        Doc 1          Filed 06/20/19 Entered 06/20/19 13:42:56                                                          Desc Main
                                                                       Document      Page 36 of 54

 Debtor!                                                                                                             Case number (if known)   ________ ________




                 Additional Page                                                                                                  ColumnA                         ColumnB                   Column c
                                                                                                                                  Amount of claim                 Value of collateral       Unsecured
                                                                                                                                  Do not deduct the
                 After listing any entries on this page, number them beginning with                       2.3, followed                                           that supports this        portion
                 by 2.4, and so forth.
                                                                                                                                  value of collateral.            claim                     If any


                                                          Describe the property that secures the claim:                           $ �CJO                          $4t:l0                $



                                                          As of the date you file, the claim        is:   Check all that apply.

   r•d.                    otl. Q��9                      0     Contingent
   \.C  ity                          State    ZIP Code   �      Unliquidated
                                                          0     Disputed

  Who owes the debt? Check one.                           Nature of lien. Check all that apply.
 Vbebtor 1 only                                           0   An agreement you made (such as mortgage or secured
/O.,...Debtor
       .      2 only                                            car loan)

  0      Debtor 1 and Debtor 2 only                       0     Statutory lien (such as tax lien, mechanic's lien)

  0      At least one of the debtors and another          0     Judgment lien from a lawsuit


  0 Check if this claim relates to a
                                                         �      Other (including a right to offset) -------




      Creditor's Name



      Number            Street

                                                         As of the date you file, the claim is: Check all that apply.
                                                          0   Contingent
                                                          0   Unliquidated
                                                              Disputed
      City                         State      ZIP Code
                                                          0
  Who owes the debt? Check one.
                                                         Nature of lien. Check all that apply.
  0     Debtor 1 only
                                                          0   An agreement you made (such as mortgage or secured
  0     Debtor 2 only                                         car loan)
  0     Debtor 1 and Debtor 2 only                        0   Statutory lien (such as tax lien, mechanic's lien)
  0     At least one of the debtors and another           0   Judgment lien from a lawsuit

                                                          0   Other (including a right to offset)
  0 Check if this claim relates to a
                                                                                                    -------




        community debt



      ··
  Date debt was incurred                                 Last   4 digits of account number          _      _   __




o                  s Na _m_e
     re-.d�ito-.1'-�
    C-
    �
                             --------- --
                                         -               Describe the property that secures the claim:                            $ _______                       $_______ $ _____




      Number            Street



                                                         As of the date you file, the claim is: Check all that apply.
                                                         0    Contingent
      City                        State       ZIP Code   0    Unliquidated
                                                         0    Disputed

  Who owes the debt? Check one.                          Nature of lien. Check all that apply.

  0     Debtor 1 only                                    0    An agreement you made (such as mortgage or secured
  0     Debtor 2 only                                         car loan)

  0     Debtor 1 and Debtor 2 only                       0    Statutory lien (such as tax lien, mechanic's lien)

  0     At least one of the debtors and another          0    Judgment lien from a lawsuit
                                                         0    Other (including a right to offset)   ------


  0 Check if this claim relates to a
        community debt

  Date debt was incurred                                 Last   4 digits of account number       ___                 _

              Add the dollar value of your entries In Column A on this page. Write that number here:

              If this is the last page of your form, add the dollar value totals from all pages.
                                                                                                                              a·-·                       .




              Write that number here:                                                                                             $                          ..
Official Form 1060                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                     page   _       of_
             Case 2:19-bk-54063                 Doc 1          Filed 06/20/19 Entered 06/20/19 13:42:56                                 Desc Main
                                                              Document      Page 37 of 54

Debtor 1                                                                                        Case number urknownl'----
                First Name    Middle Name         Last Name


                List Others to Be Notified for a Debt That You Already Listed

  Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed In Part 1. For example, if a collection
  agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
  you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
  be notified for any debts in Part 1, do not fill out or submit this page.



D                                                                                          On which line In Part 1 did you enter the creditor?   __




       Name                                                                                Last 4 digits of account number__          __




       Number        Street




       City                                          State          ZIP Code



D                                                                                          On which line in Part 1 did you enter the creditor?   __




       Name                                                                                Last 4 digits of account number   _   __        _




       Number        Street




      City                                           State          ZIP Code



D                                                                                         On which line in Part 1 did you enter the creditor?    __




      Name                                                                                Last 4 digits of account number   _    __       _




      Number         Street




      City                                           State          ZIP Code



D                                                                                         On which line in Part 1 did you enter the creditor?    __




      Name                                                                                Last 4 digits of account number__          __




      Number         Street




      City                                          State           ZIP Code



D                                                                                         On which line in Part 1 did you enter the creditor?   __




      Name                                                                                Last 4 digits of account number   __       _    _




      Number         Street




      City                                          State           ZIP Code



D                                                                                         On which line in Part 1 did you enter the creditor?   __




      Name                                                                                Last 4 digits of account number____



      Number        Street




      City                                          State           ZIP Code




Official Form 1060                          Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                             page   _   of   _
         Case 2:19-bk-54063                         Doc 1             Filed 06/20/19 Entered 06/20/19 13:42:56                                              Desc Main
                                                                     Document      Page 38 of 54




  Debtor 2
  (Spouse, 1f filing)   ; ·,rs� Na'T1c             M:od e '\.are                      'as: Na"le


  Un1ted States Bankruptcy CouC: for the         _____             Distnct of   _____




                                                                                                                                                                 :J Check if this is an
  Case number
                                                                                                                                                                     amended filing



Official Form 1 06E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                                 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part                                      2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
AlB: Properly (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule 0: Creditors Who Have Claims Secured by Properly. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).


                  List All of Your PRIORITY Unsecured Claims

 1.   Do any creditors have priority unsecured claims against you?

      0 No. Go to Part 2.
      0 Yes.
 2.   List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
      each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
      nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
      unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
      (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                              Total claim       Priority        Nonprlority
                                                                                                                                                                amount          amount


0·ve.nus
       Pnonty Cred1lor's Name
                                                                         Last    4   digi ts of account number   _     _    _    _        $   _____         $   ____       $   _____




                                                                         When was the debt incurred?
       Number                Street


                                                                         As of the date you file, the claim is: Check all that apply

                                                                         0      Cont1ngent

                                                                       �
                                         State      ZIP Coae
                                                                                Unliquidated
       Who incurred the debt? Check one
                                                                         0      Disputed
      �     Debtor 1 only

       0    Debtor 2 only                                                Type of PRIORITY unsecured claim:
       0    Debtor 1 and Debtor 2 only
                                                                       �         omestic support obligations
       0    At least one of the debtors and another
                                                                         0      Taxes and certam other debts you owe the government
       0 Check if this claim is for a community debt                     0      Claims for death or personal inJury while you were
                                                                                intOXICated
       Is the claim subject to offset?
                                                                         0      Other. Specify     ------

�'"""":�.
       ·� o;s                 '-m•
                                                                         Last    4 digits of a ccount num be r   _     _    _    _
                                                                                                                                          $   _____         $   _____      $.  _____




       lc:J g \0()
       l:r�'   n.R·eet)CJXn
                       �.l\> bor-e.Q -)
                                qZ,\p)?
                                     ed                                  When was the debt incurred?


                                                                         As of the date you file, the claim is: Check all that a pply

                                                                         0      Contmgent

                                         State     ZIP Code             �        nl1qu1dated

       Who incurred the debt? Check one                                  0      Disputed

       0    Debtor 1 only
                                                                         Type of PRIORITY unsecured claim:
       0    Debtor      2   only
                                                                         0      Domest1c support obligations
       0    Debtor 1 and Debtor 2 only

  �t             least one of the debtors and another
                                                                         CJ     Taxes and certa;n other debts you owe the government

                                                                         0      Cla1ms for death or personal InJury while you were
       0    Check if th is claim is for a community debt
                                                                                IntOXICated

       Is the claim subject to offset?                                   0      Other. Spec1fy     --·---------------



       0    No

      �     Yes



Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of _
         Case 2:19-bk-54063                            Doc 1         Filed 06/20/19 Entered 06/20/19 13:42:56                                            Desc Main
                                                                    Document      Page 39 of 54
 Debtor 1
                    Frrst Name      Mrddle Name             Last �ame


                    Your PRIORITY Unsecured Claims- Continuation Page

 After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                                    Total claim       Priority       Nonpriority
                                                                                                                                                             amount         amount


D                                                                       Last 4 digits of account number      _
                                                                                                                                       $                 s              $   ____




                                                                        When was the debt incurred?
       N ...unber          S:�ee!


                                                                        As of the date you file, the claim is: Check all that apply


                                                                        0   Cont1ngent

                                               State   ZIP Cooe         0   Unl1qU1oated

                                                                        0   D1sputed
       Who incurred the debt? Check one.

       0     Debtor 1 only                                              Type of PRIORITY unsecured cl a im:
       0     Debtor 2 only
                                                                        0   Domest1c support obligations
       0     Debtor 1 and Debtor 2 only
                                                                        0   Taxes and certa1n other debts you owe the government
       0     At least one of the debtors and another
                                                                        0   Claims for death or personal Injury while you were
                                                                            mtoxicated
       0     Check if this claim is for a community debt
                                                                        0   Other. Spec1fy   ------- ------




       Is the claim subject to offset?

       0     No

       0     Yes




                                                                        Last 4 digits of account number      ___ _                     $   ____          $   ____       $   ____


       Prronty Credrtor's Name


                                                                        When was the debt incurred?
       Number              Street


                                                                        As of the date you file, the claim is: Check all that apply.


                                                                        0   Conllngent

                                               State   ZIP Code         0   Unliquidated

                                                                        0   Disputed
       Who incurred the debt? Check one.

       0     Debtor 1 only                                              Type of PRIORITY unsecured claim:
       0     Debtor 2 only
                                                                        0   Domesllc support obl1gat1ons
       0     Debtor 1 and Debtor 2 only
                                                                        0   Taxes and certam other debts you owe the government
       0     At least one of the debtors and another
                                                                        0   Claims for death or personal injury while you were
                                                                            intOXICated
       0     Check if this claim is for a community debt
                                                                        0   Other. Specify   ------




       Is the claim subject to offset?

       0     No

       0
0��---"--�---
             Yes



                                                                        Last 4 digits of account number     ____                       $   ____          $   _____      $   ____


       Prronty Credrtor's Name


                                                                        When was the debt incurred?
       Number              Street


                                                                        As of the date you file, the claim is: Check all that apply.


                                                                        0   Cont1ngent
      Crty                                     State   ZIP Code         0   Unl1qu1dated

                                                                        0   Disputed
      Who incurred the debt? Check one

       0     Debtor 1 only                                              Type of PRIORITY unsecured claim:
       0     Debtor   2   only
                                                                        0   Domesllc support obl1gations
       0     Debtor 1 and Debtor    2   only
                                                                        0   Taxes and certa1n other debts you owe the government
       0     At leasI one of the debtors and another
                                                                        0   Claims for death or personal Injury while you were
                                                                            tntoxtcated
      0      Check if this claim is for a community debt
                                                                        0   Other. Spec1fy   _____




      Is the claim subject to offset?

      0      No

      0      Yes




Offic1al Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                          page_of      _
        Case 2:19-bk-54063                          Doc 1                   Filed 06/20/19 Entered 06/20/19 13:42:56                              Desc Main
                                                                           Document      Page 40 of 54
 Debtor 1                                                                                                  Case nJmber VKnown -------
                                   M1ddle Name             Last r-..•ame



                   Your NONPRIORITY Unsecured Claims - Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                             Total claim



D                                                                                       last 4 digits of account number       _




                                                                                        When was the debt incurred?

       Number
                                                                                        As of the date you file, the claim is: Check all that apply

                                                        s:ate               ZIP Code    0   Contingent

                                                                                        0   Unl1qU1dated
       Who incurred the debt? Check one
                                                                                        0   D1sputed

       0      Debtor 1 only

       0      Debtor 2 only                                                             Type of NONPRIORITY unsecured cia 1m:
       0      Debtor 1 and Debtor 2 only
                                                                                        0   Student loans
       0      At least one of the debtors and another
                                                                                        0   Obligations arising out of a separat1on agreement or d1vorce that
                                                                                            you did not report as pnonty cla1ms
       0      Check if this claim is for a community debt
                                                                                        0   Debts to pension or prof1t-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  0   Other. Specify _____________

       0      No

       0      Yes




                                                                                        last 4 digits of account number       _
                                                                                                                                                                $   ____



       Nonpnonty CredJtor's Name
                                                                                        When was the debt incurred?

       Number           Street
                                                                                        As of the date you file, the claim is: Check all that apply

       City                                             State               ZIP Code    0   Contingent

                                                                                        0   Unliquidated
       Who incurred the debt? Check one
                                                                                        0   Disputed

       0      Debtor 1 only

       0      Debtor 2 only                                                             Type of NONPRIORITY unsecured cla1m
       0      Debtor 1 and Debtor 2 only
                                                                                        0   Student loans
       0      At least one of the debtors and another
                                                                                        0   Obligations ans1ng out of a separation agreement or d1vorce that
                                                                                            you did not report as pnority claims
       0      Check if this claim is for a community debt
                                                                                        0   Debts to pension or prof1t-shanng plans, and other sim1lar debts
       Is the claim subject to offset?                                                  0   Other. Specify_____________

       0      No

       0      Yes




                                                                                                                                                                $   ____

                                                                                        Last 4 digits of account number
                                                                                                                                                                        _
                                                                                                                              _




       Nonpnonty Cred1tor's Name
                                                                                        When was the debt incurred?

       Number           Street
                                                                                        As of the date you file, the claim is: Check all that apply.

                                                        State              ZIP Code     0   Contmgent

                                                                                        0   Unliquidated
      Who incurred the debt? Check one.
                                                                                        0   Disputed
       0      Debtor 1 only

       0      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim
       0      Debtor 1 and Debtor 2 only
                                                                                        0   Student loans
       0      At least one of the debtors and another
                                                                                        0   0Dilgations ans1ng out of a separat1on agreement or divorce that
                                                                                            you d1d not report as pnority cla1ms
       0      Check if this claim is for a community debt
                                                                                        0   Debts to pens1on or prof1t-sharing plans. and o:her similar debts
      Is the claim subject to offset?                                                   0   Other Specify ____________ __
                                                                                                                         _



      0       No

      0       Yes




Official Form 1 06E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                   page_of       _
             Case 2:19-bk-54063                    Doc 1               Filed 06/20/19 Entered 06/20/19 13:42:56                                           Desc Main
                                                                      Document      Page 41 of 54
 Debtor 1                                                                                                  Case number i/known�
                                                                                                                               --------�
                    F rst Na"Tle    M ddte Name           last Name



                   List Others to Be Notified About a Debt That You Already Listed


  5.   Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts                             1   or   2.   For
       example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts                                     1   or
       2,   then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or                         2,   list the
       additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or                    2,   do not fill out or submit this page.


                                                                                 On which entry in Part      1   or Part   2   did you list the original creditor?
        Name


                                                                                 L1ne           of (Check one): :_.)    Part    1.    Creditors with Pnority Unsecured Cla1ms

                                                                                                                   0    Part    2     Credttors w1th Nonpnor ty Unsecured Clarms


                                                                                 Last   4   digits of account number       __               _    _




        Crty                                      Stale               ZIP Code


                                                                                 On which entry in Part      1   or Part   2   did you list the original creditor?
         Nar.1e


                                                                                 Line           of   (Check one) 0      Part     1     Creditors with Priority Unsecured Claims
         Number            Street
                                                                                                                    0   Part     2     Creditors with Nonpriority Unsecured
                                                                                 Claims


                                                                                 Last   4   digits of account number       ___ _

        Crly                                      Sta�e               ZIP Code



                                                                                 On which entry in Part      1   or Part   2   did you list the original creditor?
        Name


                                                                                 Ltne           of   (Check one) 0      Part     1    Creditors wrth Prionty Unsecured Cla1ms
        Number             Street
                                                                                                                    0   Part     2:    Cred1tors with Nonpriority Unsecured
                                                                                 Claims


                                                                                 Last   4   digits of account number       ___                   _

        Crty                                      State               ZIP Code


                                                                                 On which entry in Part      1   or Part   2   did you list the original creditor?
        Name


                                                                                 Line           of (Check one): 0       Part     1:    Creditors with Priority Unsecured Claims
         Number            Street
                                                                                                                    0   Part     2:    Creditors with Nonpriority Unsecured
                                                                                 Claims


                                                                                 Last   4   digits of account number       _ __                  _

        City                                      State               ZIP Code


                                                                                 On which entry in Part      1   or Part   2   did you list the original creditor?
            Name


                                                                                 Line           of (Check one): 0       Part     1     Creditors with Priority Unsecured Claims
        Number             Street
                                                                                                                    0   Part     2:    Creditors with Nonpriority Unsecured
                                                                                 Claims

                                                                                 Last   4   digits of account number       ___ _




                                                                                 On which entry in Part      1   or Part   2   did you list the original creditor?
        Name


                                                                                 Line           of (Check one) 0        Part     1    Creditors with Priority Unsecured Claims
        Number             Street
                                                                                                                    0   Part    2     Creditors with Nonpriority Unsecured
                                                                                 Claims


                                                                                 Last   4   digits of account number       __ _

        Crty                                      State               ZIP Code



                                                                                 On which entry in Part      1   or Part   2   did you list the original creditor?
        Name



                                                                                 Line           of   (Check one) 0      Part     1    Creditors with Priority Unsecured Claims
        NuMber            Srree!
                                                                                                                    0   Part    2     Cred1tors with Nonpriority Unsecured
                                                                                 Cla1ms



        Ct1y
                                                                                 Last   4   digits of account number
                                                  State               ZIP Code                                             __




Offic1al Form      1 06E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                                     page_of   _
       Case 2:19-bk-54063                      Doc 1             Filed 06/20/19 Entered 06/20/19 13:42:56                   Desc Main
                                                                Document      Page 42 of 54
Debtor 1                                                                                     Case n:Jmber (rfk11own)�����
                               M ddle NafY'e      Las: ,._are



            Add the Amounts for Each Type of Unsecured Claim



6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
     Add the amounts for each type of unsecured claim.




                                                                                       Total claim



                6a. Domestic support obligations                                6a.
Total claims                                                                           $
from Part 1
                6b. Taxes and certain other debts you owe the
                      government                                                6b.
                                                                                       s   ------------




                6c. Claims for death or personal injury while you were
                      intoxicated                                               6c.
                                                                                       $

                6d. Other. Add all other priority unsecured claims.
                      Write that amount here.                                   6d.
                                                                                      +$




                6e. Total. Add l1nes 6a through 6d.                             6e.
                                                                                       $




                                                                                       Total claim


                6f. Student loans                                               6f.
Total claims                                                                           $
from Part2
                6g. Obligations arising out of a separation agreement
                      or divorce that you did not report as priority
                      claims                                                    6g.    s

                6h. Debts to pension or profit-sharing plans, and other
                      similar debts                                             6h.
                                                                                       $


                6i.   Other. Add all other nonpnority unsecured cla1ms.
                      Wnte that amount here.                                    6i.   +$




                6j. Total. Add lines 6f through 6i.                             6).
                                                                                       $




Off1cial Form 106EIF                                  Schedule E/F: Creditors Who Have Unsecured Claims                                 page_of   _
            Case 2:19-bk-54063                            Doc 1              Filed 06/20/19 Entered 06/20/19 13:42:56                   Desc Main
                                                                            Document      Page 43 of 54

 Fill in this information to identify your case:




 Debtor 2
 (Spouse If f.l1r:g)   1,:-s: ,'\la:-ne              M.adle \<:lr->e


 Unrted States Bankruptcy Court for the          _____                 Distnct of   _____




 Case number
  (If l<n8w-:;                                                                                                                             0   Check if this is an
                                                                                                                                               amended filing




Official Form 1 06G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).



 1.   Do you have any executory contracts or unexpired leases?

       D      No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.

       D      Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule NB: Property (Official Form 106A!B).


 2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
      example, rent, vehicle lease, cell phone). See the instructrons for thrs form rn the rnstruction booklet for more examples of executory contracts and
      unexprred leases.




       Person or company with whom you have the contract or lease                                 State what the contract or lease is for




       Nu        er      \1 S r et


         (\D/.
       City
                        ott·              lf 3�!;? 'l
                                                 State       ZIP Code


2.2
        c.b�.ck
       Name
                                          N   Cno
       Number               Street



       Ci   ty                                   State       ZIP Code




       <5pe.ed'i                              c..a.sh
2.3

       Name



       Number               Street



       Crty                                      State       ZIP Code

2.4
         mooey&�
       Name



       Number               Street



       City                                      State       ZIP   Code


2.5

       Name
            \>ro9C-<2 S'S\vR. \.Qo.��
       Number               Street



                                                 State       ZIP Code




Official Form 1 06G                                      Schedule G: Executory Contracts and Unexpired Leases                                   page 1 of_
            Case 2:19-bk-54063             Doc 1         Filed 06/20/19 Entered 06/20/19 13:42:56                     Desc Main
                                                        Document      Page 44 of 54

 Debtor 1                                                                            Case number r,'f known}, _______




 -              Additional Page if You Have More Contracts or Leases


       Person or company with whom you have the contract or lease                 What the contract or lease is for


  22



          c-----;:: -----------------------------
       Number   Street



                                  State      ZIP Code


  2_

       Name

        \ <15"60
       Number         Street


       I...-'V'tl\e., c.�                    ZIP Code
                                  State



  2




  2_

       Name



       Number         Street



       City                       State      ZIP Code



  2

       Name



       Number         Street



       City                       State      ZIP Code



  2_

       Name



       Number         Street



       City                       State      ZIP Code



  2

       Name



       Number         Street



       C1ty                       State      ZIP Code



  2_

       Name



       Number         Street



       City                       State      ZIP Code




Official Form 1 06G                       Schedule G: Executory Contracts and Unexpired Leases                            page   _ _
                                                                                                                                  of
           Case 2:19-bk-54063                                  Doc 1              Filed 06/20/19 Entered 06/20/19 13:42:56                                 Desc Main
                                                                                 Document      Page 45 of 54

 Fill in thts information to identify yo ur ca s e :


 Debtor 1        '/t(;J/af:}h�d�
 Debtor 2
 (Spouse, 1f fil1ng)   �   t"Sf r-...ar-e                  Middle Name                   Last "<ame


 Unrted States Bankruptcy Court for the                   _____          Distnct of   _____




 Case number
 (If knOW!""')
                                                                                                                                                              0 Check if this is an
                                                                                                                                                                 amended filing


Official Form 1 06H
Schedule H: Your Codebtors                                                                                                                                                   12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.


 1.   Do you have any codebtors? (If you are ftling a JOin! case, do not Its! etther spouse as a codebtor.)

      0     No

      �     Yes

 2.   Within the last                8 years, have you lived in a community property state or territory?              (Community property states and territories include
      Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      �     No. Go to line                  3.
      0     Yes.Did your spouse, former spouse, or legal equivalent Jive with you at the time?

            0     No

            0    Yes. In which community state or territory did you live? ------- · Fill in the name and current address of that person.




                  Name of your spouse, former spouse. or legal equivalent




                  Number                         Street




                  Crty                                                   State                         ZIP Code


 3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
      shown in line                2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
      ScheduleD (Official Form 106D), Schedule E/F(Official Form 106E/F), or Schedule G (Official Form 106G). Use ScheduleD,
      Schedule ElF, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                                            Column 2: TJ;le creditor to whom you owe the debt
                                                                                                                            Check all schedules that apply:


                                                                                                                                 ScheduleD, line     ___




                                                                                                                                 Schedule   E/F,   line

                                                                                                                                 Schedule G, line


         Crty                                                               State



§]       Name
                                                                                                                            D    ScheduleD, line

                                                                                                                            D    Schedule   E/F,   line

         Number                   Street
                                                                                                                            0    Schedule G, line


         City                                                               Siate                       ZIP Code



                                                                                                                            0    ScheduleD, line
         Name

                                                                                                                            0    Schedule E/F. line
         Number                   Street
                                                                                                                            lJ   Schedule G, line


                                                                            State                       ZIP Code




Official Form     106H                                                                Schedule    H: Your Codebtors                                               page   1   of_
             Case 2:19-bk-54063                    Doc 1            Filed 06/20/19 Entered 06/20/19 13:42:56                       Desc Main
                                                                   Document      Page 46 of 54
  Debtor 1                                                                                        Case number (.:'known) _______�
                   F.rst'\Ja'Tle     M.adle Name     Las( r\.ame




                   Additional Page to List More Codebtors


         Column 1: Your codebtor                                                                      Column 2: The creditor to whom you owe the debt

                                                                                                      Check all schedules that apply:

 �
 :___j
                                                                                                       0 ScheduleD, line    ___

         Name

                                                                                                       Q Schedule E/F, line

         Number            Street                                                                      0 Schedule G, line   ___




         Ct   ty                                           State                     ZIP Code



 []       Name
                                                                                                       0 ScheduleD, line
                                                                                                       0 Schedule E/F, line

          Number            Street                                                                     0 Schedule G, line   ___




         Ct   ty                                           State                     ZIP Code




 [J       Name
                                                                                                       0 ScheduleD, line    ___




                                                                                                       0 Schedule E/F, line

          Number            Street                                                                     0 Schedule G, line


         Ctty                                              State                     ZIP Code




 EJ      Name
                                                                                                       0 ScheduleD, line    ___




                                                                                                       0 Schedule E/F, line ___

          Number            Street                                                                     0 Schedule G, line   ___




                                                           State                     ZIP Code




                                                                                                       0 ScheduleD, line
          Name

                                                                                                       0 Schedule E/F, line

          Number           Street                                                                      0 Schedule G, line   ___




         Ci   ty                                           State                     ZIP Code



 []      Name
                                                                                                       0 ScheduleD, line ___
                                                                                                       0 Schedule E/F, line

         Number            Street                                                                      0 Schedule G, line   ___




                                                                                     ZIP Code




                                                                                                       0 ScheduleD, line    ___




                                                                                                       0 Schedule E/F, line

         Number            Street                                                                      0 Schedule G, line   ___




                                                           State                     ZIP Code




                                                                                                       0 ScheduleD, line
         Name

                                                                                                       lJ Schedule E/F, line

         Number            Street                                                                      0 Schedule G, line


         Ct   ty                                           State                     ZIP Code




Official Form 106H                                                   Schedule H: Your Codebtors                                         page _ of_
         Case 2:19-bk-54063                    Doc 1              Filed 06/20/19 Entered 06/20/19 13:42:56                                              Desc Main
                                                                 Document      Page 47 of 54


 Fill in this information to identify your case·



 Debtor 1
                                                                            last r\ia-ne

 Debtor 2
 (Spouse, rf   fli1ng)   F rst 1\a"'le       W·odle '\,a-e


 Un1ted Slates Bankruptcy Court for t'1e   _____             Distnct of   _____




 Case number                                                                                                            Check rf thrs is:
  (If known)
                                                                                                                        0     An amended filing

                                                                                                                        0     A supplement showing post;:Jetition chapter 13
                                                                                                                              income as of the following date:

Official Form 1061                                                                                                            MM I DDI YYYY


Schedule 1: Your Income                                                                                                                                                   12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor                               2),   both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.



                         Describe Employment


      Fill in your employment
      information.                                                                  Debtor 1                                                Debtor 2 or non-filing spouse

      If you have more than one JOb,
      attach a separate page with
      in formation about additional
                                           Employment status                 'v/.     Employed                                              0   Employed

      employers.                                                                0     Not employed                                          0   Not employed

      Include part-time, seasonal, or
      self-employed work.

      Occupation may include student
                                           Occupation                      \t'OJ'ls�v-l-a-J) OV)
      or homemaker, if it applies.

                                           Employer's name                  Colvmbv.5 cil\f                             sch.��         ---- ---­




                                           Employer's address               :170 e. s+�e                               s t·
                                                                               Number       Street                                     Number      Street
                                                                                                 I
                                                                               Co I.
                                                                                                     i
                                                                                              o rt·




                                                                               City                      State   ZIP   Code            City                    State   ZIP Code


                                           How long employed there?                        J )'f-f"'�S
                         Give Details About Monthly Income


      Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
      spouse unless you are separated.

      If you or your non-filrng spouse have more than one employer, combine the rnformation for all employers for that person on the lines
      below. If you need more space, attach a separate sheet to this form.


                                                                                                                   For Debtor 1        For Debtor 2 or
                                                                                                                                       non-filing spouse

 2.    List monthly gross wages, salary, and commissions (before all payroll
       deductions). If nol paid monthly, calculate what the monthly wage would be.                       2.
                                                                                                                 s'l� ZtJi.l                $

 3.    Estimate and list monthly overtime pay.                                                           3.   +$       j;;/           + $



 4.    Calculate gross income. Add line 2 + lrne 3.                                                      4.
                                                                                                              I sZ;VJol I                   $




Offrcial Form 1061                                                        Schedule 1: Your Income                                                                      page 1
r
                 Case 2:19-bk-54063                Doc 1           Filed 06/20/19 Entered 06/20/19 13:42:56                                      Desc Main
                                                                  Document      Page 48 of 54

    Debtor 1                                                                                                           Case number (dl(nown' _______________




                                                                                                                   For Debtor 1    For Debtor 2 or
                                                                                                                                   non-filing saouse _


          Copy line 4 here ..                                                  ..................... -+ 4.         s?..(lJX.J          $ ___
                                                                                                                                               _
                                                                                                                                                _




    5. List all payroll deductions:


                                                                                                                   s �.(2_
                                                                                                                            · 3 --
           Sa. Tax, Medicare, and Social Security deductions                                          Sa.                              $

                                                                                                                     ra'J_,_j
                                                                                                                     .{i!t_
           5b. Mandatory contributions for retirement plans                                            5b.         s                   $

           5c. Voluntary contributions for retirement plans                                            5c.         s                   $

                                                                                                                   s f?!t-         s
                                                                                                                         l�'.oJ
           5d. Required repayments of retirement fund loans                                            5d.

           5e. Insurance                                                                               5e.         $                   s

                                                                                                                   sE
                                                                                                                   s Q)".�[
           51.   Domestic support obligations                                                          51.                             $



                                                                                                                  +s ?:; .s-�t     +
           5g. Union dues                                                                              5g.                             $

           5h. Other deductions. Specify      ------                                                   5h.                             $

     6.    Add the payroll deductions. Add lines Sa+ 5b + 5c+ 5d+ 5e +51+ 5g+ 5h.                      6.          $   lkdSI. t(       $


      7. Calculate total monthly take-home pay. Subtract line ·6 from line          4.                  7.         $   l94��er         s


     8. List all other income regularly received:

           8a. Net income from rental property and from operating a business,
                  profession, or farm



                                                                                                                   s�J?Z'"'--­
                 Attach a statement for each property and business showing gross
                  receipts, ordinary and necessary business expenses, and the total
                                                                                                                                       $_____

                                                                                                                   s�f??!=---
                  monthly net income.                                                                  8a.

           8b. Interest and dividends                                                                 8b.                              $___ __

           Be. Family support payments that you, a non-filing spouse, or a dependent
                 regularly receive

                  Include alimony, spousal support, child support, maintenance, divorce
                 settlement, and property settlement.                                                  Be.
                                                                                                                   $   sao             $___ __

                                                                                                                         (,lf!
                                                                                                                         11
           8d. Unemployment compensation                                                               Bd.         $                   $___ __
           Be. Social Security                                                                         Be.         $                   $ ___ __

           Bf. Other government assistance that you regularly receive
                  Include cash assistance and the value (if known) of any non-cash assistance




                                                                                                             sY9'1
                  that you receive, such as food stamps (benefits under the Supplemental
                  Nutrition AssistancE) Pr gram) or housing subsidie
                  Specify   C, fn                       •
                                                            t'                                         8f.                             $_____




                                                                                                            +s ®�       +s
           Bg. Pension or retirement income                                                            Bg.         $                   $___




                                                                                                        9., s9<l? I �� s���
           Bh. Other monthly income. Specify:      -------                                             sh.


      9. Add all other income. Add lines Ba + Bb+ Be + Bd + Be+ Bf +Bg + 8h.



     10.Calculate monthly income. Add line 7 +line 9.
          Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                    10 I sd 94s;1Jtl s- -=�'---- -I= Is 'J9 ttr: !f
    11 State all other regular contributions to the expenses that you list in Schedule                       J.
           Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
          friends or relatives.

          Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

          Specify:   _____________________________________
                                                                                                                                                     11. +       (j)
                                                                                                                                                             $------

     12 Add the amount in the last column of line            10 to the amount in line 11. The result is the combtned monthly income.
          Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information. if it applies                         12.
                                                                                                                                                             Combined
                                                                                                                                                             monthly income
      13. Do you expect an increase or decrease within the year after you file this form?

          »0
           0      Yes. Explain




    Official Form 1061                                                   Schedule 1: Your Income                                                               page 2
               Case 2:19-bk-54063                         Doc 1          Filed 06/20/19 Entered 06/20/19 13:42:56                                      Desc Main
                                                                        Document      Page 49 of 54




                                                                                                                      Check if this is:

       Debtor 2
                                                                                                                      0   An amended f iling

                                                                                                                      0   A supplement showing postpetitron chapter 13
       Uc1ted Slates Bankruptcy Co,Jr: for the                     D1strict   of
                                                                                                                          expenses as of the following date
                                                    _____                          _____




       Case number
                                                                                                                          MM   'DO I yyyy
       (If Know;.;.



  Official Form 1 06J
  Schedule J: Your Expenses                                                                                                                                                12/15

  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
  (if known). Answer every question.


                            Describe Your Household

 1.    Is this a joint case?

      �       No.      Go to line   2.
        0     Yes. Does Debtor           2 live in a separate household?

                       0     No

                       0     Yes. Debtor   2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 2.    Do you have dependents?                        0   No
                                                                                                      �nt's relationship to                 Dependent's       Does dependent live
       Do not list Debtor         1 and               0   Yes. Fill out th1s information for          �� or Debtor 2                        age               with you?
        Debtor        2.                                  each dependent............. .............   -



                                                                                                                                                             0
                                                                                                       fA vCj hlc.J€
                                                                                                                                                                     No
        Do not state the dependents'
       names.                                                                                                                                               �        Yes

                                                                                                                                                             0       No

                                                                                                                                                            �        Yes

                                                                                                                                                             0       No
                                                                                                                                                            ..,}aJ   Yes

                                                                                                                                                             0       No

                                                                                                                                                             0       Yes

                                                                                                                                                             0       No

                                                                                                                                                             0       Yes


 3. Do your expenses include                        �.
    expenses of people other than                   �N O
       yourself and your dependents?                  0   Yes



                           Estimate Your Ongoing Monthly Expenses

  Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
  expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the

  applicable date.

  Include expenses paid for with non-cash government assistance if you know the value of

  such assistance and have included it on Schedule 1: Your Income (Official Form                             1061.)                               Your expenses
                                                                                                                                            --·-----�--"''"'"'"'�""""'"'



  4.
                                                                                                                                                   l.ooo
        The rental or home ownership expenses for your residence. Include first mortgage payments and                                                         ·   oo
         any rent for the ground or lot.                                                                                              4.      s

         If not included in line 4:

         4a.      Real estate taxes                                                                                                   4a      s      fl/
         4b       Property, homeowner's, or renter's insurance                                                                        4b.     s      LO    ·uo

         4c       Home ma1ntenance, repair, and upkeep expenses                                                                       4c.     s      JJ
         4d       Homeowner's association or condomrn1um dues                                                                         4d      s     _flJ
Offic1al Form          1 06J                                               Schedule J: Your Expenses                                                                   page   1
             Case 2:19-bk-54063                  Doc 1       Filed 06/20/19 Entered 06/20/19 13:42:56                                    Desc Main
                                                            Document      Page 50 of 54


 Debtor 1                                                                                  Case number (tfknown;   ____.
                                                                                                                       ___




                                                                                                                              Your expenses



  5.   Additional mortgage payments for your residence. such as home eqUI!)' loans                                 5
                                                                                                                          s
                                                                                                                                 �
 6     Utilities:

       6a     Electricity. heat, natural gas                                                                       6a     s     '.SOo·               o<.:..

                                                                                                                                                 ., ()
       6b     Water, sewer, garbage collect1on                                                                     6b     s     IOo          '



       6c.    Telephone, cell phone, Internet, satellite. and cable services                                       6c     s     3s-o·oo
       6d.    Other. Specify: -------                                                                              6d     s       �
                                                                                                                                                      ('JC'.:::>
 7     Food and housekeeping supplies                                                                              7      S·     Soc             •




                                                                                                                                                 I
 8     Childcare and children's education costs                                                                    8      s �o                        ex_.


 9.    Clothing, laundry, and dry cleaning                                                                         9      s     loo.oc::.
10.    Personal care products and services                                                                         10     $     1aa·V:J
11.    Medical and dental expenses                                                                                 11     $          (lf
12.    Transportation. Include gas, ma1ntenance, bus or train fare.
                                                                                                                          s
                                                                                                                                 J·:2Q,OO
       Do not include car payments.                                                                                12


13.    Entertainment, clubs, recreation, newspapers, magazines, and books                                          13     s     Lao· <):)
14.    Charitable contributions and religious donations                                                            14.    $          (o<::,-.        00

15     Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.


                                                                                                                                IOQ �oo
                                                                                                                                           o
       15a.   Life insurance                                                                                       15a    $

       15b.   Health insurance                                                                                     15b    $       f< S' .<)
                                                                                                                                  _.!).
       15c. Vehicle insurance                                                                                      15c.   $     t·oo·uo
       15d. Other insurance. Specify:    ___ ______________
                                                           _
                                                                                                                   15d.   s      g
                                                                                                                                 ,



16.    Taxes. Do not Include taxes deducted from your pay or included in l1nes 4 or 20.

       Specify -------                                                                                             16     s     #
17.    Installment or lease payments:

       17a. Car payments for Vehicle      1                                                                        17a.   s      c
       17b. Car payments for Vehicle      2                                                                        17b.   $      �
       17c.   Other. Specify:  _______ _______________
                                                                                                                   17c.   s      (}j
       17d. Other. Specify:    __ _ _ _ _ _
                                            _______ _______
                                                                                                                   17d.   $
                                                                                                                                RJ
18.    Your payments of alimony, maintenance, and support that you did not report as deducted from
       your pay on line 5, Schedule I, Your Income (Official Form 1061).                                            18.
                                                                                                                          $     ,6
19.    Other payments you make to support others who do not live with you.

       Spec1fy              1RJn          /3JLtJf        f.:>c,.,_lf1kdc:J:                                         19    s
                                                                                                                               Joo. dO
20     Other real property expenses not included in lines 4 or 5 of this form or on Schedule 1: Your Income.

       20a.   Mortgages on other property                                                                          20a.   s              �
       20b.   Real estate taxes                                                                                    20b    s       �
       20c    Property, homeowners, or renter's insurance                                                          20c.   s          �
                                                                                                                                     .




                                                                                                                                     �
       20d    Maintenance, repair, and upkeep expenses                                                             20d.   s

       20e.   Homeowner's associat1on or condomimum dues                                                           20e    $




Offic1al Form 106J                                             Schedule J: Your Expenses                                                                    page 2
            Case 2:19-bk-54063                  Doc 1      Filed 06/20/19 Entered 06/20/19 13:42:56                                           Desc Main
                                                          Document      Page 51 of 54


 Debtor 1                                                                                         Case n.Jmber {tf known) _______




21    Other. Specify   5L h. oo I I Eel v oJ-: cl h                                                               21
                                 I

22    Calculate your monthly expenses.


      22a. Add l1nes   4   through 21                                                                           22a         s3l       I
                                                                                                                                              5 ?Lj
      22b. Copy line 22 (monthly expenses for Debtor 2 ) , 1f any, from Off1c1al Form   1 OGJ-2

                                                                                                                                                o�
                                                                                                                            s
                                                                                                                                       9-
                                                                                                                22b


      22c. Add line 22a and 22b. The result is your monthly expenses.                                           22c         s        3, sf) LJ.
                                                                                                                                          •




23. Calculate your monthly net income.


     23a.    Copy line 12   (your combined monthly income) from Schedule I.                                      23a.        s/J.. 9 'ls--,z z
     23b.    Copy your monthly expenses from l1ne 22c above.                                                     23b.
                                                                                                                            -$3 )��<-;. 6()
                                                                                                                                 '




                                                                                                                        I             _r78"., IL
     23c.    Subtract your monthly expenses from your monthly income.

             The result is your   monthly net income.                                                            23c
                                                                                                                             s




24   Do you expect an increase or decrease in your expenses within the year after you file this form?


     For example, do you expect to finish paying for your car loan within the year or do you expect your

     mortgage payment to increase or decrease because of a modification to the terms of your mortgage?


     �0
     0   Yes.      Explain here




OffiCial Form 1 OGJ                                         Schedule   J:   Your Expenses                                                             page   3
                Case 2:19-bk-54063                     Doc 1             Filed 06/20/19 Entered 06/20/19 13:42:56                                                     Desc Main
                                                                        Document      Page 52 of 54




Debtor2
(Spouse, if filing)   First Name               Middle Name                    Last Name


United States Bankruptcy Court for the:    ____              District   of   ____




Case number
(If known)
                                                                                                                                                                           0   Check if this is an
                                                                                                                                                                               amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                                                     12/15

  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to                                          $250,000,   or imprisonment for up to       20
  years, or both.          18 U.S.C. §§ 152, 1341, 1519,     and   3571.



                      Sign Below




        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


    �No
        Cl Yes.         Name of person                                                                             . Attach Bankruptcy Petition Preperer's Notice,   Declaration, and

                                                                                                                    Signature (Official Form 119).




                                                             h   e read the summary and schedules filed with this declaration and




                                                                                 Signature of Debtor2



                                                                                  Date
                                                                                          -:-M::cM,-.,./--:D:-::0-/�YYYY-=-=�




  Official   Form      1 06Dec                                      Declaration About an Individual Debtor's Schedules
          Case 2:19-bk-54063                         Doc 1            Filed 06/20/19 Entered 06/20/19 13:42:56                                                         Desc Main
                                                                     Document      Page 53 of 54
  Fill in this information to identify your case:                                                                            Check one box only            a<;   cl!rected   ,,,   thts form and     m

                                                                                                                                Form 122A-1Supp


                                                                                                                             �
  Debtor 1
                        F1rst Na-ne                M1ddle NaMe                      Last Name
                                                                                                                                    1.   There is no presumption of abuse.
  Debtor 2
  (Spouse, 1f f1l1ng)   F1rst Na-ne                                                                                          0 2. The calculation to determine if a presumption of
                                                                                                                                         abuse applies will be made under            Chapter 7
  United States Bankruptcy Court for the     _____               Dtstrict of   _____
                                                                                                                                         Means Test Calculation       (Official Form    122A-2).

  Case number                                                                                                                0 3.        The Means Test does not apply now because of
  (If known)                                                                                                                             qualified military service but tt could apply later.




                                                                                                                             0 Check if this is an amended filing


Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                                                  12/15

Be as complete and accurate as possible, If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known), If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file                                          Statement of Exemption from Presumption of
Abuse Under§ 707(b)(2) (Official Form 122A-1Supp) with this form.


                      Calculate Your Current Monthly Income

  1. What is your marital and filing status?               Check one only.

      �         ot married. Fill out Column   A,   lines   2-11.
       0     Married and your spouse is filing with you. Fill out both Columns                       A   and B, lines   2-11.

       0     Married and your spouse is NOT filing with you. You and your spouse are:

             0        Living in the same household and are not legally separated. Fill out both Columns                             A    and B, Jines   2-11.

             0        Living separately or are legally separated. Fill out Column               A,   lines   2-11;   do not fill out Column B. By checking this box, you declare
                      under penalty of perjury that you and your spouse are legally separated under nonbankruptcy Jaw that applies or that you and your
                      spouse are living apart for reasons that do not include evading the Means Test requirements.                            11   U.S.C. § 707(b)(7)(B).

       Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
       bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, th e 6-month period would be March 1 through
       August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
       Fill in the result Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
       income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                                                ColumnA                  Columna
                                                                                                                                Debtor 1                 Debtor 2 or
                                                                                                                                                         non-filing spouse

  2. Your gross wages, salary, tips, bonuses, overtime, and commissions
       (before all payroll deductions).                                                                                                                   $   ____




  3. Alimony and maintenance payments,                  Do not include payments            from a    spouse    if
       Column B is filled in.                                                                                                                             $   ____




  4. All amounts from any source which are regularly paid for household expenses
       of you or your dependents, including child support. Include regular contributions
       from an unmarried partner, members of your household, your dependents, parents,
       and roommates. Include regular contributions from a spouse only if Column B is not
       filled   in.   Do not include payments you listed on line       3.                                                                                 $   ____




  5. Net income from operating a business, profession,
                                                                                Debtor 1        Debtor 2
       or farm
       Gross receipts (before all deductions)                                   $-iL- $              _

       Ordinary and necessary operating expenses                               -$_¢___ -$            __

                                                                                                                    Copy
       Net monthly tncome from a business, profession. or farm
                                                                                                                    here-+
                                                                                                                                     ¢2
                                                                                 ��
                                                                                $� $                 ---                        $                         $
  6    Net income from rental and other real property                           D               Debtor 2
       Gross receipts (before all deducttons)                                          $             ---

       Ordinary and necessary operating expenses                               -$t£- -$              -
                                                                                                                    Copy
       Net monthly income from rental or other real property
                                                                                s-fZ-- $             _              here-+      $    r?                   $
 7.    Interest, dividends, and royalties                                                                                       $
                                                                                                                                     95                   $
Official Form         122A-1                         Chapter       7 Statement of Your Current Monthly Income                                                                            page   1
        Case 2:19-bk-54063                       Doc 1          Filed 06/20/19 Entered 06/20/19 13:42:56                                               Desc Main
                                                               Document      Page 54 of 54


Debtor 1                                                                                               Case number (If known�
                                                                                                                                 ------- -------




                                                                                                          ColumnA                         ColumnB
                                                                                                          Debtor    1                     Debtor 2 or
                                                                                                                                          non-filing spouse

 8.   Unemployment compensation                                                                             sf?                            $    ____



      Do not enter the amount 1f you contend that the amount received was a benef1t
      under the Soc1al Security Act. Instead. list it here                        �
           For you                                                     $   ______



           For your spouse
                                                                      $    _____




 9.   Pension or retirement income. Do not 1nclude any amount received that was a
      benef1t under the Soc1al Security Act.                                                                seJ i                           S   ____




 10. Income from all other sources not listed above. Specify the source and amount.
      Do not 1nclude any benefits received under the Social Security Act or payments received
      as a victim of a war cnme, a crime against humanity, or international or domestic
      terrorism. If necessary, list other sources on a separate page and put the total below.


                                                                                                           s   rEf                         s

                                                                                                           $    Rf                         $

       Total amounts from separate pages, if any.                                                        +$     kT                        +s



                                                                                                            �,?;)/                                            =�
 11. Calculate your total current monthly income. Add lines 2 through 10 for each
                                                                                                                                      +
      column. Then add the total for Column A to the total for Column        B.                                                            $
                                                                                                                                                91                Total current
                                                                                                                                                                  monthly income

                Determine Whether the Means Test Applies to You


 12. Calculate your current monthly income for the year. Follow these steps:

      12a     Copy your total current monthly income from line 11.                                                               Copy     line 11 here+       sd7a I
              Multiply by 12 (the number of months in a year).                                                                                                X    12

      12b.    The result is your annual income for this part of the form.
                                                                                                                             I
                                                                                                                             '    .
                                                                                                                                      :.)U
                                                                                                                                                      12b.
                                                                                                                                                              $�,��\
 13. Calculate the median family income that applies to you. Follow these steps:


      Fill in the state in which you live.



      Fill in the number of people in your household.


      Fill in the median family income for your state and size of household.                                                                     .. ... 13.
      To find a list of applicable median income amounts, go online using the link specified in the separate
      instructions for this form. This list may also be available at the bankruptcy clerk's office.

 14. How do the lines compare?


      14a.   f:J"Line 12b is less tha� ?r equal to line 13. OD the top of page
                         ,       ·
                                                                                  1,   check box 1, There is no presumption of abuse.
                 Go to Part 3'


                Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                 Go to Part 3 and fill out Form 122A-2.


                Sign Below

                                                                  qury that the 1nforrnat1on on th1s statement and 1n any attachments IS true and correct




                     Stg�atur                                                                       Signature of Debtor 2



                     oat   lJ J../    f1.oj 9                                                       Date -:-::-:-:--:::::--:7.�:-:­
                                                                                                                        :-:


                            �
                                                                                                           MM/ DO       /YYYY



                     If you checked line 14a, do NOT fill out or file Form 122A-2.

                     If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                             Chapter   7   Statement of Your Current Monthly Income                                                             page   2
